EXHIBIT 10.1

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “XXXXXXXXXX”. A complete version of this exhibit has
been filed separately with the the Securities and Exchange Commission.

PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

by and among

THE SELLERS

(being certain subsidiaries of CNL Lifestyle Properties, Inc., each as
hereinafter identified)

and

CF ARCIS X LLC,

a Delaware limited liability company

as Buyer,

Dated as of June 12, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1 - AGREEMENT TO SELL AND PURCHASE

     4   

Article 2 - DEFINED TERMS

     4   

2.1

 

Defined Terms

     4   

2.2

 

Principles of Construction

     12   

Article 3 - THE PROPERTY

     12   

3.1

 

CLP Fee Properties

     12   

3.2

 

Intentionally Omitted

     13   

3.3

 

CLP Groundlease Properties

     13   

3.4

 

Tangible Personal Property; Goods and Inventory

     13   

3.5

 

Intangible Personal Property

     13   

3.6

 

Excluded Property

     14   

3.7

 

Leased Equipment

     15   

Article 4 - INTENTIONALLY OMITTED

     17   

Article 5 - PURCHASE AND SALE PRICE

     17   

5.1

 

Deposit; Payment of Purchase Price

     17   

5.2

 

Price Adjustment

     18   

5.3

 

XXXXXXXXXX

     19   

Article 6 - ESCROW AND CLOSING

     21   

6.1

 

Opening Escrow; Location and Date for Closing

     21   

6.2

 

Sellers’ Deliveries Prior to Closing

     22   

6.3

 

Buyer’s Deliveries Prior to Closing

     28   

6.4

 

Fees and Closing Costs

     30   

6.5

 

Prorations

     30   

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

i



--------------------------------------------------------------------------------

Article 7 - TITLE

     33   

7.1

 

Title Commitments

     33   

7.2

 

Title Insurance

     34   

Article 8 - DELIVERY OF DOCUMENTS BY SELLER

     34   

8.1

 

Due Diligence Materials

     34   

8.2

 

Additional Materials

     34   

Article 9 - ACCESS; APPROVED CONTRACTS AND LIQUOR LICENSES

     35   

9.1

 

Access to Property; Inspections

     35   

9.2

 

Due Diligence Complete; Additional Testing

     35   

9.3

 

Assumption of Approved Contracts

     36   

9.4

 

Liquor Licenses

     36   

Article 10 - REPRESENTATIONS AND WARRANTIES OF SELLER; SURVIVAL

     38   

10.1

 

Representations and Warranties of Seller

     38   

10.2

 

Knowledge of Sellers

     42   

10.3

 

Warranties Survive Closing

     42   

10.4

 

Limitation on Claims

     43   

Article 11 - REPRESENTATIONS AND WARRANTIES OF BUYER; SURVIVAL

     43   

11.1

 

Representations and Warranties of Buyer

     43   

11.2

 

Warranties Survive Closing

     44   

Article 12 - DISCLAIMER; AS-IS CONVEYANCE; DISCHARGE

     44   

12.1

 

Disclaimer

     44   

12.2

 

As Is Conveyance

     45   

12.3

 

Discharge

     45   

Article 13 - SELLER COVENANTS

     46   

13.1

 

Insurance to Remain in Force Through Closing

     46   

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

- ii -



--------------------------------------------------------------------------------

13.2

 

Maintenance and Operation of Property

     46   

13.3

 

Payment of Bills

     48   

13.4

 

Employees

     48   

13.5

 

Efforts to Obtain Estoppels and Consents

     49   

13.6

 

Violation of Representations

     49   

13.7

 

Governmental Inquiries

     49   

13.8

 

Representations and Warranties of Seller

     50   

13.9

 

XXXXXXXXXX

     50   

13.10

 

Tax Clearance Certificates

     50   

13.11

 

Rights of First Refusal to Purchase

     51   

13.12

 

Survival of Covenants

     51   

13.13

 

XXXXXXXXXX

     52   

Article 14 - BUYER COVENANTS

     54   

14.1

 

Buyer’s and Sellers’ Delivery of Documents

     54   

14.2

 

Title Matters

     54   

14.3

 

Environmental Assessments

     54   

14.4

 

Representations and Warranties of Buyer

     54   

Article 15 - CONDITIONS PRECEDENT TO CLOSE THIS TRANSACTION

     55   

15.1

 

Buyer’s Conditions Precedent

     55   

15.2

 

Sellers’ Conditions

     56   

Article 16 - DAMAGE AND DESTRUCTION; CONDEMNATION

     56   

16.1

 

Casualty

     56   

16.2

 

Condemnation

     57   

Article 17 - DEFAULTS; CANCELLATION OF ESCROW

     57   

17.1

 

Default Remedies of Buyer

     57   

17.2

 

Default Remedies of Sellers

     58   

17.3

 

Return of Documents

     59   

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

- iii -



--------------------------------------------------------------------------------

Article 18 - LIQUIDATED DAMAGES

     59   

Article 19 - MISCELLANEOUS

     59   

19.1

 

Indemnity

     59   

19.2

 

Addresses for Notices

     61   

19.3

 

Confidentiality

     62   

19.4

 

Amendments in Writing

     63   

19.5

 

Entire Agreement

     63   

19.6

 

No Presumption Regarding Drafter

     63   

19.7

 

Time of the Essence

     63   

19.8

 

Invalidity of any Provision

     63   

19.9

 

Counterparts

     63   

19.10

 

Brokers’ Commissions

     63   

19.11

 

Attorneys’ Fees

     64   

19.12

 

Applicable Law

     64   

19.13

 

Assignment by Buyer; Successors and Assigns

     64   

19.14

 

No Third Party Beneficiaries

     64   

19.15

 

Jury Trial Waiver

     64   

19.16

 

Jurisdiction and Venue

     65   

19.17

 

Tax Disclosures

     65   

19.18

 

Independent Entity

     65   

19.19

 

Liability of Interest-Holders in Sellers, Buyer and their Respective Affiliates

     66   

19.20

 

XXXXXXXXXX

     66   

19.21

 

Radon Disclosure for Property Located in Florida

     67   

19.22

 

California Public Resources Code Section 25402.10

     67   

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

- iv -



--------------------------------------------------------------------------------

Index of Exhibits

 

Exhibit A    CLP Fee Properties

Exhibit B

Exhibit B-1

  

CLP Groundlease Properties

Required Consents and Estoppel Certificate Parties

Exhibit C    CLP Leased Properties and CLP Managed Properties Exhibit D   
XXXXXXXXXX

Exhibit E-1

Exhibit E-2

  

Bringdown Certificate as to Sellers

Bringdown Certificate as to Buyer

Exhibit F    Form of Ground Lease Assignments Exhibit G    Form of Ground Lease
Estoppels Exhibit H    Form of Tenant Lease Estoppels Exhibit I    Form of Bill
of Sale Exhibit J    Form of Goods and Inventory Bill of Sale Exhibit K    Form
of Quitclaim Bills of Sale Exhibit L    Form of Assignment of Contracts

Exhibit M-1

Exhibit M-2

  

Form of Assignment of Membership Documents

Form of Partial Assignment of Rights Against Trusts (Tatum Ranch)

Exhibit N    Form of Assignment of Water Documents Exhibit O    Form of
Assignment of Lease Exhibit P    Form of Assignment of Management Agreement
Exhibit Q    Form of Non-Foreign Status Affidavit Exhibit R    Form of
Post-Closing Services Agreement

Exhibit S-1

Exhibit S-2

  

Form of Manager Estoppels

Form of Manager Estoppel for the Master Management Agreement

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

- v -



--------------------------------------------------------------------------------

Index of Schedules

 

Schedule 2.1(a)    List of Contracts

Schedule 2.1(e)

Schedule 3.7(a)

  

List of Private Clubs

Equipment Leases; Leased Equipment

Schedule 5.2(b)

Schedule 5.3(b)

Schedule 5.3(d)

  

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

Schedule 6.2(j)    Water Documents Schedule 6.4    Customary Closing Cost
Allocations

Schedule 7.1

Schedule 9.4(a)

  

Seller Curative Items

Liquor Licenses in Name of Seller(s)

Schedule 10.1(f)

Schedule 10.1(g)

Schedule 10.1(i)

Schedule 10.1(j)

  

Management Contracts

Leases

Zoning/Permitted Use Proceedings

Litigation

Schedule 10.1(m)    Condemnation Proceedings Schedule 10.1(q)    Restrictions on
Names, Trademarks or Logos Schedule 10.1(r)    CLP Managed Properties Membership
Documents Schedule 10.1(u)    Bookings for CLP Managed Properties

Schedule 10.1(v)(A)

 

Schedule 10.1(v)(B)

Schedule 10.1(v)(D)

Schedule 10.1(v)(E)

  

XXXXXXXXXX

 

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

Schedule 13.2(d)

Schedule 19.13

  

XXXXXXXXXX

Buyer Assignees

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

- vi -



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

This Purchase and Sale Agreement and Joint Escrow Instructions (this
“Agreement”) is made and entered into as of the 12th day of June, 2014 (the
“Effective Date”) by and among:

1. The following Sellers (each, a “Seller” and collectively, the “Sellers”):

CLP Southwest Golf, LLC, a Delaware limited liability company (f/k/a CNL Income
EAGL Southwest Golf, LLC);

CLP Mesa Del Sol Golf, LLC, a Delaware limited liability company (f/k/a CNL
Income Mesa Del Sol, LLC;

CLP South Mountain Golf, LLC, a Delaware limited liability company (f/k/a CNL
Income South Mountain, LLC);

CLP Leasehold Golf, LLC, a Delaware limited liability company (f/k/a CNL Income
EAGL Leasehold Golf, LLC);

CLP Meadowlark Golf, LLC, a Delaware limited liability company (f/k/a CNL Income
EAGL Meadowlark, LLC);

CLP Valencia Golf, LLC, a Delaware limited liability company (f/k/a CNL Income
Valencia, LLC);

CLP Weston Hills Golf, LLC, a Delaware limited liability company (f/k/a CNL
Income Weston Hills, LLC);

CLP North Golf, LLC, a Delaware limited liability company (f/k/a CNL Income EAGL
North Golf, LLC);

CLP Midwest Golf, LLC, a Delaware limited liability company (f/k/a CNL Income
EAGL Midwest Golf, LLC);

CLP Mideast Golf, LLC, a Delaware limited liability company (f/k/a CNL Income
EAGL Mideast Golf, LLC);

CLP Traditional Golf I, LLC, a Delaware limited liability company (f/k/a CNL
Income Traditional Golf I, LLC);

CLP Las Vegas Golf, LLC, a Delaware limited liability company (f/k/a CNL Income
EAGL Las Vegas, LLC);

CLP West Golf, LLC, a Delaware limited liability company (f/k/a CNL Income EAGL
West Golf, LLC);

CLP Fox Meadow Golf, LLC, a Delaware limited liability company (f/k/a CNL Income
Fox Meadow, LLC);

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

1



--------------------------------------------------------------------------------

CLP Fox Meadow Golf, LLC, a Delaware limited liability company (f/k/a CNL Income
Fox Meadow, LLC);

CLP Signature of Solon Golf, LLC, a Delaware limited liability company (f/k/a
CNL Income Signature of Solon, LLC);

CLP Weymouth Golf, LLC, a Delaware limited liability company (f/k/a CNL Income
Weymouth, LLC);

CLP Palmetto Golf, LLC, a Delaware limited liability company (f/k/a CNL Income
Palmetto, LLC);

CLP Bear Creek Golf, LLC, a Delaware limited liability company (f/k/a CNL Income
Bear Creek, LLC);

CLP Canyon Springs Golf, LLC, a Delaware limited liability company (f/k/a CNL
Income Canyon Springs, LLC);

CLP Clear Creek Golf, LLC, a Delaware limited liability company (f/k/a CNL
Income Clear Creek, LLC);

Grapevine Golf Club, L.P., a Delaware limited partnership;

CLP Lake Park Golf, LLC, a Delaware limited liability company (f/k/a CNL Income
Lake Park, LLC);

CLP Lakeridge Golf, LLC, a Delaware limited liability company (f/k/a CNL Income
Lakeridge, LLC);

CLP Mansfield Golf, LLC, a Delaware limited liability company (f/k/a CNL Income
Mansfield, LLC);

CLP Plantation Golf, LLC, a Delaware limited liability company (f/k/a CNL Income
Plantation, LLC);

CLP Cinco Ranch Golf, LLC, a Delaware limited liability company (f/k/a CNL
Income Cinco Ranch, LLC);

CLP Fossil Creek Golf, LLC, a Delaware limited liability company (f/k/a CNL
Income Fossil Creek, LLC);

CLP Broad Bay Golf, LLC, a Delaware limited liability company (f/k/a CNL Income
Broad Bay Golf, LLC).

and

2. CF ARCIS X LLC, a Delaware limited liability company and, together with
assignees or designees thereof permitted under Section 19.13, on the other hand,
as buyer (the “Buyer”).

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

2



--------------------------------------------------------------------------------

RECITALS

A. The golf course properties identified on the table in Exhibit A are each
owned by a Seller in fee simple, as set forth on Exhibit A (each a “CLP Fee
Property” and collectively, the “CLP Fee Properties”).

B. The golf course properties identified on the table in Exhibit B are each
owned by a Seller as set forth on Exhibit B, which Seller owns either a
leasehold interest in such golf course property, or a possessory concession or
management agreement interest, as applicable, in each case as set forth on
Exhibit B (each, a “CLP Groundlease Property” and collectively, the “CLP
Groundlease Properties”). The CLP Fee Properties and the CLP Groundlease
Properties are sometimes hereinafter referred to individually as a “Property”,
and collectively, as the “Properties”.

C. Certain of the Properties are leased to third parties unaffiliated with
Sellers as identified on Exhibit C (each, a “Tenant”, and collectively, the
“Tenants”) pursuant to lease agreements (or, as the case may be, a sublease,
sub-management agreement or sub-concession agreement) identified on Exhibit C
(each, a “Lease” and collectively, the “Leases”). Each Property subject to a
Tenant Lease is sometimes hereinafter referred to as a “CLP Leased Property”
and, collectively, as the “CLP Leased Properties”.

D. Each Property not subject to a Tenant Lease is managed on behalf of the
applicable Seller by a third party management company unaffiliated with Seller
(each, a “Manager” and collectively, the “Managers”) pursuant to a management
agreement between the applicable Seller and Manager, in each case as set forth
and described on Exhibit C (each, a “Management Agreement” and collectively, the
“Management Agreements”). Each Property subject to a Management Agreement is
sometimes hereinafter referred to as a “CLP Managed Property” and collectively
as the “CLP Managed Properties”.

E. Subject to the satisfaction of the terms and conditions set forth in this
Agreement, the Buyer desires (i) to purchase the CLP Fee Properties from the
Sellers, (ii) to acquire and assume the Sellers’ leasehold interests in each of
the CLP Groundlease Properties, (iii) to assume the Sellers’ interests in each
of the Tenant Leases and (iv) to assume the Sellers’ interests in each of the
Management Agreements.

F. Subject to the satisfaction of the terms and conditions set forth in this
Agreement, the Sellers desire (i) to sell the CLP Fee Properties to Buyer,
(ii) to assign and convey the leasehold interest of each Seller in and to the
CLP Groundlease Properties to Buyer, (iii) to assign and convey each Seller’s
interest in and to the Tenant Leases to Buyer and (iv) to assign and convey each
Seller’s interest in and to the Management Agreements to Buyer.

G. The transactions described in recitals E and F above, and the transfer of
Associated Property and other rights and obligations described herein, are
sometimes referred to herein as the “Acquisition.”

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which each of the parties acknowledges, the parties agree as
follows:

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

3



--------------------------------------------------------------------------------

TERMS OF AGREEMENT

ARTICLE 1 - AGREEMENT TO SELL AND PURCHASE

Subject to the terms and conditions contained in this Agreement, each Seller
agrees to sell and assign to Buyer, and Buyer agrees to acquire and assume, the
Land owned or ground leased by it, together with all of Seller Parties’ right,
title and interest in and to the Improvements, Appurtenances, Goods and
Inventory with respect to the CLP Managed Properties (and a quitclaim of all
other Goods and Inventory), Intangible Personal Property, Licenses and Permits
(to the extent transferable), Water Rights (to the extent transferable) and
other Personal Property (except Excluded Property) associated therewith (to the
extent transferable) (as to each such Property, the “Associated Property”), free
and clear of all liens, security interests, mortgages, pledges or other
encumbrances of any nature whatsoever, other than the Permitted Exceptions (as
defined below).

ARTICLE 2 - DEFINED TERMS

2.1 Defined Terms. Terms used in this Agreement with initial capital letters
shall have the meanings given to them herein. The term “party” refers to any
Seller and Buyer. In addition, the following terms used in this Agreement and
not elsewhere defined herein have the meanings given to them below:

“Acquisition” shall have the meaning set forth in the Recitals.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, has control over, is controlled by or is under common control with
such Person.

“AGC” means American Golf Corporation.

XXXXXXXXXX

“Appurtenances” means all right, title and interest of the applicable Seller in
all appurtenances, privileges, entitlements, hereditaments, easements, rights of
way, and adverse possession claims, reversionary rights, all right, title,
interest, and benefit, if any, of Sellers in and to adjacent streets, roads,
alleys, strips or gores, and sewers (public or private, open or closed), mineral
interests and rights, and all other rights, approvals, privileges, and
entitlements belonging to or running with the Land associated with any Property.

“Arrowhead Water Agreement” shall have the meaning set forth in Section 5.2(c).

“Bookings” means all tournaments, outings, banquets, meetings and other events
and functions held or scheduled to be held from time to time at the Properties
(a schedule of which shall be attached to the Bill of Sale).

“Bringdown Certificate” means (a) as to Sellers, a certificate in the form of
Exhibit E-1, pursuant to which each Seller makes the representations and
warranties described therein as of

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

4



--------------------------------------------------------------------------------

the Closing Date and (b) as to Buyer, a certificate in the form of Exhibit E-2,
pursuant to which such party makes the representations and warranties described
therein as of the Closing Date.

“Business Day” means a day that is not a Saturday, Sunday or legal holiday
observed by the State of Delaware or the United States of America.

“Buyer Default” means a condition precedent to Seller’s obligations described in
Section 15.2 is not satisfied as of the Closing Date, provided that such failure
is not the result of a Seller Default.

“Buyer Surviving Obligations” means any obligation of Buyer in this Agreement
that expressly survives the Closing or any termination of this Agreement
pursuant to the terms of this Agreement.

“Buyer’s Conditions Precedent” has the meaning set forth in Section 15.1.

“Claims” means all claims, demands, lawsuits, actions, causes of action,
proceedings, liabilities, damages, costs, losses, and expenses, including
reasonable attorneys’ fees, court costs and litigation expenses.

“Closing Date” has the meaning set forth in Section 6.1.

“CLP” has the meaning set forth in Section 19.1.

“CLP DC Fee” shall mean the amount payable by CLP West Golf, LLC pursuant to
Section 2.2 of the Arrowhead Water Agreement.

“CLP Fee Properties” has the meaning set forth in the Recitals.

“CLP Grapevine” means Grapevine Golf Club, L.P., a Texas limited partnership;

“CLP Groundleased Properties” has the meaning set forth in the Recitals.

“CLP Leased Properties” has the meaning set forth in the Recitals.

“CLP Managed Properties” has the meaning set forth in the Recitals.

“Contracts” means all (i) contracts and agreements in the name of Seller
pertaining to the ownership, operation, management, alteration, repair,
improvement, maintenance, and use of each Property listed and described on
Schedule 2.1(a), to the extent the same is assignable to Buyer (but specifically
excluding Membership Documents, which shall be assigned separately), and
(ii) contracts for maintenance, repair, product or equipment service, pest
control, janitorial services, supply of Goods and Inventory, and supply of
energy and utility services, listed and described on Schedule 2.1(a), to the
extent the same is assignable to Buyer; the term “Contracts” shall specifically
exclude the Ground Leases, Leases, Management Agreements, the Master Management
Agreement, and any equipment leases, contracts or agreements in the name of a
Tenant rather than Sellers.

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

5



--------------------------------------------------------------------------------

“Controlling Interest” means the possession, directly or indirectly, of the
power: (i) to vote more than fifty percent (50%) of the voting stock or other
beneficial interests of the subject entity; or (ii) to direct or cause the
direction of the management and policies of such entity, whether through the
ownership of voting stock, by contract or otherwise.

“Course Names” has the meaning set forth in Section 3.5.

“Cowboys License Agreement” means that certain Non-Exclusive License and
Marketing Agreement dated as of November 15, 2006, between Blue Star Grapevine
Golf, L.P. and CNL Income Partners, LP, and its affiliates or subsidiaries.

“Data Room” means that certain electronic data room established by Sellers
through Jefferies, LLC, regarding the Properties to which Sellers have granted
access to Buyer and its agents and representatives.

“Deposit” has the meaning set forth in Section 5.1.

“Due Diligence Materials” has the meaning set forth in Section 8.1.

“Due Diligence Parties” has the meaning set forth in Section 8.1.

“EAGL” means Evergreen Alliance Golf Limited, L.P., a Delaware limited
partnership.

“EAGL Liens” means any liens and security interests related to or otherwise
securing the EAGL Loan.

“EAGL Loan” means the indebtedness evidenced by that certain loan from Seller
(or its affiliate) to EAGL (or its affiliate) in the original principal amount
of $6,000,000.

“Effective Date” means the effective date of this Agreement as set forth in the
preamble.

“Environmental Laws” means applicable Legal Requirements relating to pollution
or the protection of human health and the environment, and includes, but is not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. §§ 9601 et seq.

“Escrow” has the meaning set forth in Section 5.1.

“Escrow Holder” has the meaning set forth in Section 5.1.

“Equipment Lease” has the meaning set forth in Section 3.7.

“Excluded Property” has the meaning set forth in Section 3.6.

“Floor” has the meaning set forth in Section 10.4.

“Follow On Closing” has the meaning set forth in Section 6.2(c).

“Follow On Property” has the meaning set forth in Section 6.2(c) and
Section 15.1(g).

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

6



--------------------------------------------------------------------------------

“Fore Golf” means Fore Golf Management, LLC, a Florida limited liability
company.

“Goods and Inventory” means all inventories, as such term is customarily used
and defined in its most broad and inclusive sense including, but not limited to,
all inventories of merchandise, food, beverages (other than liquor or other
inventory items to the extent such items may not legally be conveyed) and other
consumables held for sale or use in connection with the business operated at the
Property, and operating supplies, gasoline and lubricants, fertilizer, seed,
sand, chemicals, irrigation parts and supplies, building and maintenance
inventories, supplies, tools and spare parts.

“Governmental Approvals” means all licenses, permits, certificates of occupancy,
authorizations or approvals from any Governmental Authority necessary for the
ownership, occupancy, maintenance or use of each Property as currently conducted
pursuant to all Legal Requirements, including all of the Licenses and Permits.

“Governmental Authority” means any United States national, federal, state,
provincial, county, municipal, or local governmental, regulatory or
administrative authority, agency, instrumentality, board or commission, or any
subdivision, agency or instrumentality thereof, having jurisdiction over any of
the Properties or the operations thereon.

“Ground Lease” means, as to each CLP Groundlease Property, the lease agreement,
sublease agreement, concession agreement and/or management contract described
with respect to such CLP Groundlease Property on Exhibit B.

“Ground Lessor” means the Person or Persons identified as the “Ground Lessor” of
a CLP Groundlease Property on Exhibit B (for avoidance of doubt, Ground Lessor
shall include the parties identified on Exhibit B-1).

“Ground Lessor’s Consent” means as to any CLP Groundlease Property, any consent
or consents of the Ground Lessor (if more than one Ground Lessor for such CLP
Groundlease Property) or the Ground Lessor’s Lender necessary for the valid
assignment of the Ground Lease to Buyer (and release of any guaranty provided by
Sellers or an Affiliate of Sellers, if applicable, but only with respect to
liability first accruing from and after the date of the assignment) on terms
reasonably acceptable to Buyer, the Ground Lessor or Ground Lessor’s Lender
(provided that any consent of the Ground Lessor on substantially the same form
provided to the applicable Seller in a prior transaction shall be deemed
acceptable to Buyer).

“Ground Lessor’s Lender” means, as to any CLP Groundlease Property, one or more
holders of a mortgage, deed of trust or similar lien on the Ground Lessor’s
interest therein, to the extent that such Person’s consent is necessary for the
valid assignment of the Ground Lease applicable thereto.

“Impositions” has the meaning set forth in Section 6.5.

“Improvements” means all existing buildings, structures, fixtures, and other
improvements located on the Land, including, to the extent present on a
Property, the golf course, the club houses, all cart paths, tees, greens,
holding ponds, irrigation ponds, dams, lift stations, culverts, mains, water
wells, effluent systems, irrigation lines and systems, drainage

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

7



--------------------------------------------------------------------------------

facilities and systems, pump stations, pumps, pipes, pump houses, golf cart
barns and storage buildings, maintenance buildings, entrance signage, and
pavilions located thereon, all roads, driveways, walkways or paving, any tennis
facilities, swimming pools, driving ranges, practice greens, learning centers,
comforts stations and restrooms, snack areas, pro shops, and all building
systems, facilities, fixtures, machinery, equipment, and conduits to provide
fire protection, security, heat, exhaust, ventilation, air conditioning,
electrical power and systems, light, plumbing, refrigeration, gas, sewer, and
water facilities, mechanical systems and related equipment, all associated
landscaping, parking facilities and other improvements located on the Land
(including all replacements or additions to any of the foregoing between the
Effective Date and the Closing Date).

“Intangible Personal Property” has the meaning set forth in Section 3.5.

“Interim Management Agreement” has the meaning set forth in Section 9.4(d).

“Known Matters” means any of the following information actually known by Buyer
or provided to Buyer from Seller on or before the Effective Date: information
contained in the Due Diligence Materials, information obtained as a result of
Buyer’s due diligence tests, investigations and inspections of the Properties or
information that is contained in a written notice or any documentation provided
by any Seller, Tenant or Manager or their agents or employees on or before the
Effective Date, that discloses a breach of any of the representations,
warranties or covenants made by Sellers in this Agreement or in any of the
Seller Conveyancing Documents or that contradicts any such representations and
warranties, or that discloses that any such representations, warranties or
covenants is untrue or incorrect.

“Land” means the land underlying each Property as described in the Title
Commitments.

“Lease(s)” has the meaning set forth in the Recitals.

“Leased Equipment” has the meaning set forth in Section 3.7.

“Leased Equipment Documentation Date” has the meaning set forth in Section 3.7.

“Leased Equipment Election Date” has the meaning set forth in Section 3.7.

“Legal Requirements” means all laws, statutes, codes, acts, ordinances, orders,
judgments, decrees, injunctions, rules, regulations, permits, licenses,
authorizations, orders, directions, and requirements of all Governmental
Authorities, including zoning or subdivision regulations, and urban
redevelopment plans governing or regulating the use or operation of the
Property.

“Licenses and Permits” means all (i) licenses, permits, variances,
registrations, accreditations, certifications, authorizations, approvals,
consents, certificates of occupancy, and entitlements issued, approved, or
granted by any Governmental Authority and relating to the operation, ownership,
or maintenance of the Properties or any part thereof, including, occupational
licenses, building and use permits, irrigation and dam permits, wetlands
permits, waste disposal permits, conservation and environmental permits,
consumptive use permits, and licenses necessary for the sale or service of
alcoholic beverages at the Properties, and (ii)

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

8



--------------------------------------------------------------------------------

development rights if any way related to or used in connection with the
Properties and their operations, including all rights, privileges, benefits,
powers and interests (a) as “developer,” “owner,” “declarant,” or otherwise
under or with respect to any restrictive covenants, use restrictions, or other
deed restrictions pertaining to the Land or any portion thereof, and (b)
relating to any property owners’ association, including review and approval
rights pertaining to the Land or any portion thereof.

“Managed Properties Membership Agreements” has the meaning set forth in Section
5.3.

“Management Agreement(s)” has the meaning set forth in the Recitals.

XXXXXXXXXX

“Manager(s)” has the meaning set forth in the Recitals.

“Master Management Agreement” means that certain Master Management Agreement by
and between EAGL and Fore Golf dated April 24, 2012, regarding the management by
Fore Golf on behalf of EAGL of twenty one (21) of the Properties leased by EAGL
from certain Sellers.

“Material Adverse Effect” means any change, effect, circumstance, condition or
event that has, or any changes, effects, circumstances, conditions or events
that have a material adverse effect on a Property, but excluding any
circumstances affecting the operations of the Properties to the extent related
to (a) conditions in the United States or global economy generally, (b) general
changes in market conditions (including changes in legal, regulatory or business
conditions or changes in weather conditions), (c) changes in GAAP, (d) acts of
war, armed hostilities, sabotage or terrorism, or any escalation or worsening of
any such acts of war, armed hostilities, sabotage or terrorism threatened or
underway as of the date of this Agreement, (e) earthquakes, hurricanes, floods,
rain or other natural acts (provided, however, that this clause (e) shall not
impair the Buyer’s rights described herein with respect to any damage to the
Property caused by those events), or (f) the compliance by Seller or Buyer with
its covenants and agreements contained in this Agreement.

“Material Contract” means a Contract entered into by Seller after the Effective
Date that (a) is not entered into in the ordinary course of business, (b) is not
for a capital expenditure and would require Buyer to expend more than $10,000 in
the aggregate under such Contract, (c) would not be fully performed within one
(1) year after such Contract is entered into, or (d) is for a capital
expenditure exceeding $10,000.

“Membership Documents” means the applications, membership contracts and
agreements, bylaws, rules and regulations and other written terms or provisions
signed by or binding upon the members at any Private Club listed in the Data
Room as of the Effective Date.

“Owner” means the Person identified as the Owner of a CLP Fee Property on
Exhibit A.

“Permitted Exceptions” means (a) matters described in Section 7.1 as Permitted
Exceptions, (b) liens securing obligations under Equipment Leases that are
assumed or entered

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

9



--------------------------------------------------------------------------------

into by Buyer pursuant to Section 3.7, (c) the Ground Leases, (d) the Leases,
(e) the Management Agreements, (f) the Master Management Agreement, (g) liens
for taxes not yet due and payable, and (h) such matters arising after the
Effective Date that do not cause or could be reasonable expected to cause a
Material Adverse Effect or otherwise as Buyer may approve, pursuant to
Section 14.2.

“Person” means an individual, a corporation, a partnership, a Governmental
Authority, a limited liability company or any other entity having legal
identity.

“Personal Property” means the Tangible Personal Property and the Intangible
Personal Property.

“Private Club” means any Property that admits members, whether on a fully
private or semi-private basis, which are listed on the attached Schedule 2.1(e).

“Purchase Price” has the meaning set forth in Article V.

“Properties Membership Deposit Liabilities” has the meaning set forth in Section
5.3(a).

“Property Default” means, with respect to a Property, (a) a representation or
warranty made by Sellers, as it affects such Property, is untrue or misleading
or (b) Sellers have failed to satisfy their covenants and comply with their
obligations under this Agreement (or any other agreement or Permitted Exception
affecting such Property), and in either case the effect is a Material Adverse
Effect.

“Raven License Agreement” means that certain Amended and Restated Raven Brand
Limited Non-Exclusive License Agreement dated July 19, 2008, between Intrawest
Golf Holdings, Inc., and CLP South Mountain, LLC, as amended by that certain
Amendment Agreement dated as of July 19, 2013.

“Refundable Membership Deposit” means the obligation of the owner or operator of
certain Properties owned or operated by AGC or certain affiliates thereof prior
to Sellers’ ownership of such Properties, to refund the membership deposit paid
by a member on the 30th anniversary following the date such member was admitted
to membership at such golf club, all as set forth in the Membership Documents.

“Seller Conveyancing Documents” means each Deed, Ground Lease Assignment, Ground
Lessor Consent (including Ground Lessor’s lender, if required), Ground Lease
Estoppel, Tenant Lease Estoppel, Bill of Sale, Goods and Inventory Bill of Sale,
Assignment of Contracts, Assignment of Membership Documents, Assignment of Water
Documents, Assignment of Leases, Assignment of Management Agreements, Trademarks
Assignments, Bringdown Certificate and each other document contemplated to be
executed and delivered by any Seller pursuant to Section 6.2 below.

“Seller Curative Matters” has the meaning set forth in Section 7.1.

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

10



--------------------------------------------------------------------------------

“Seller Default” means (i) a condition precedent to Buyer’s obligations
described in Section 15.1(a) through (d) of this Agreement is not satisfied as
of the Closing Date, (ii) a Property Default, (iii) Seller otherwise fails or
refuses to perform its obligations under or consummate the Acquisition in
accordance with the terms and provisions of this Agreement, including
Section 7.1 below, provided that such failure or refusal is not the result of a
Buyer Default.

“Seller Liability Cap” has the meaning set forth in Section 10.4.

“Sellers Payables” means all accounts payable of Sellers which were incurred or
accrued in connection with the operation of the CLP Managed Properties, to the
extent they relate to the period preceding the Closing Date.

“Seller Receivables” means, with respect to any CLP Managed Property, any of the
following that have been invoiced for payment but not yet paid as of the Closing
Date: (1) membership dues, charges, handicap fees, driving range fees, food and
beverage receivables, merchandise receivables, cart fees, golf club storage
fees, locker fees and trail fees and other invoiced charges with respect to the
Properties; (2) amounts with respect to Bookings occurring prior to the Closing
Date; and (3) any other receivables of Seller with respect to the Properties
which, as of the Closing Date, have been invoiced but not paid (but excluding
payments coming due on or after the Closing Date under financing arrangements
permitting the payment over time of membership initiation fees and membership
deposits). For purposes of clarification, the term “Seller Receivables” shall
not include the amounts due under the Valencia/Weston Notes, which shall be
conveyed to Buyer separately as set forth in Section 5.2(b).

“Seller Surviving Obligations” means any obligation of Sellers in this Agreement
that expressly survives the Closing or any termination of this Agreement
pursuant to the terms of this Agreement.

“Sellers’ Conditions Precedent” has the meaning set forth in Section 15.2.

“Survey” has the meaning set forth in Section 7.1.

“Survival Period” shall mean a period commencing on the Closing Date and
concluding upon the earlier to occur of the following: (a) the date which is six
(6) months after the Closing Date; and (b) the date upon which there is a sale
of a Controlling Interest in, or a sale of all or substantially all of the
assets of, Sellers’ parent company – CNL Lifestyle Properties, Inc.; provided,
however, if the events referenced in subparagraph (b) hereof occur prior to
October 16, 2014, the Survival Period shall be deemed to conclude on October 16,
2014.

“Take Out Election” has the meaning set forth in Section 3.7.

“Tangible Personal Property” has the meaning set forth in Section 3.4.

“Tenant(s)” has the meaning set forth in the Recitals.

“Title Commitment” has the meaning set forth in Section 7.1.

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

11



--------------------------------------------------------------------------------

“Title Policy” has the meaning set forth in Section 7.1.

“Trust Assumed Membership Deposit Liability” means the obligation of the Trusts
under the Trust Assumption Agreement to refund certain Refundable Membership
Deposits at the Properties and certain other golf course properties.

“Trust Covered Property Liabilities” means that portion of the Trust Assumed
Membership Deposit Liability that relates to certain Properties.

“Trusts” means the DGP Trust and the DPP Trust.

“Warranties” means all guaranties, warranties (express or implied), and bonds in
effect with respect to the Properties or any portion thereof, which, by their
terms, survive Closing, including, all guaranties, warranties and bonds of
contractors, materialmen, manufacturers, mechanics, or suppliers who have been
engaged by Sellers or any of their agents to furnish labor, materials,
equipment, or supplies to all or any portion of the Properties. The term
“Warranties” shall not include representations and warranties of Sellers or
representations and warranties of Buyer set forth in this Agreement.

“WARN Act Liability” has the meaning set forth in Section 13.4.

“Water Rights” means all right, title and interest, if any, of any Seller in
water, water wells, water rights, riparian rights, appropriative rights, water
allocations, water permits, water facilities, water agreements and water stock
that may be associated with a Property.

2.2 Principles of Construction. Unless otherwise expressly provided herein, and
unless the context in which any term is used plainly requires a different
construction:

(a) any term used or defined in the singular shall include its plural form, and
any term used or defined in the plural shall include its singular form;

(b) references to “Articles,” “Sections,” “Schedules,” “Exhibits” or the
“preamble” shall be to articles, sections, schedules, exhibits or the preamble
of or to this Agreement;

(c) references to this Agreement shall include a reference to all of the
schedules, exhibits and other appendices hereto, as the same may be amended,
modified, supplemented or replaced from time to time;

ARTICLE 3 - THE PROPERTY

The property to be sold, assigned, purchased, assumed and delivered pursuant to
this Agreement includes all of the following with respect to each Property to be
conveyed hereunder, and all of the following shall be deemed to be included in
the term “Property” unless otherwise specified herein:

3.1 CLP Fee Properties. The CLP Fee Property or CLP Fee Properties owned by such
Seller, including a fee simple interest in the Land underlying each CLP Fee
Property and

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

12



--------------------------------------------------------------------------------

each Seller’s right, title and interest in and to (a) the Improvements, (b) all
Water Rights, if any, and (c) all Appurtenances.

3.2 Intentionally Omitted.

3.3 CLP Groundlease Properties. The applicable Seller’s ground lease estate (or
possessory concession or management agreement interest), all right, title and
interest of such Seller under each Ground Lease arising from and after the
Closing Date and each Seller’s right, title and interest in and to (a) the
Improvements, (b) all Water Rights, if any, and (c) all Appurtenances.

3.4 Tangible Personal Property; Goods and Inventory. Subject to Section 3.6, all
tangible personal property owned by the Seller located on or used in the
operation, maintenance or repair of the applicable Property or improvements,
including: (a) all fixtures, furniture, furnishings, equipment, materials,
machinery, vehicles, tools, repair parts, goods, supplies, televisions,
telephones, communications equipment, kitchen utensils, glassware, china,
appliances, golf carts, trade fixtures, cash registers, tools, repair parts,
video equipment, linens, china, window treatments, signs, advertising booklets
and materials, brochures, ground maintenance equipment, computer systems and
equipment, computer hardware and software, databases, hardware and equipment
relating to the point of sale system, but specifically excluding the Goods and
Inventory (the foregoing, with the exception of Goods and Inventory, shall be
referred to herein collectively as the “Tangible Personal Property”) and
(b) subject to Section 3.7, all Goods and Inventory owned by the Sellers with
respect to the CLP Managed Properties (and a quitclaim of all other Goods and
Inventory).

3.5 Intangible Personal Property. Subject to Section 3.6 and Section 3.7, all
right, title, and interest of Sellers in and to the intangible personal property
used in or otherwise appurtenant to the operation and use of each applicable
Property or the associated Tangible Personal Property, including: (a) all
Leases, (b) all Management Agreements, (c) all Governmental Approvals and
Licenses and Permits; (d) all reports, technical studies and architectural and
engineering plans, specifications and drawings, if any, including all site
plans, surveys, floor plans, engineering studies, hydrological studies,
environmental and toxic waste studies and information (including information
concerning any wetlands and endangered species habitat located on the Land),
soil and substrata studies, utility schemes, reports from U.S.G.A., 2010-2013
annual inspections regarding soils, and landscape plans; (e) all rights of the
applicable Seller under all Approved Contracts that arise from and after the
Closing Date; (f) any proprietary rights in the name under which each Property
is operated, and any variations or derivatives thereof (the “Course Names”),
including course specific, stand-alone internet web addresses, websites and
domain names relating to the Properties, ULR (uniform resource locator);
(g) trade names, trademarks, service marks, logos, telephone numbers and
listings, and other intellectual property with respect to the Course Names or
otherwise used in connection with the Properties, including all common law and
statutory rights thereunder and all goodwill associated therewith; (h) subject
to Section 3.6(d), software used in the operations of the CLP Managed Properties
(to the extent transfer would not violate the licensing or other agreements
associated therewith); (i) all Warranties, Bookings and all escrow or security
deposits, maintenance, tax, insurance, capex and/or other escrows, accounts,
reserves or other rights related to the ownership of, or use and operation of
the Properties; (j) subject to Section 3.6(a),

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

13



--------------------------------------------------------------------------------

books and records, customer, membership and administrative files and records,
equipment records, operating manuals, personnel policies and procedures,
membership files, membership billing records and membership lists (including, to
the extent available and transferable without violating Legal Requirements,
telephone numbers and fax numbers); (k) Sellers Receivables in accordance with
Section 5.2(a) and Valencia/Weston Notes in accordance with Section 5.2(b); and
(l) all rights, proceeds and policy benefits arising from any casualty or
related insurance policies or existing condemnation proceedings concerning a
Property received by Sellers prior to Closing (the foregoing shall collectively
be referred to herein as the “Intangible Personal Property”).

3.6 Excluded Property. Notwithstanding anything contained in this Article 3 to
the contrary, the Property to be transferred excludes the following property or
property interests (“Excluded Property”):

(a) all books, records and databases of the Tenants or Managers (except for
Seller’s rights, if any, therein and non-proprietary books and records located
at the CLP Managed Properties pertaining exclusively to the operation thereof);

(b) cash on hand at any Property or any interest of any Seller, Tenant or
Manager in any banking or financial institution accounts or any deposit or
safety deposit boxes;

(c) compensation and payroll records or employee benefit plans and benefit
arrangements and information which must be maintained by Tenants or Managers
under privacy or employment laws;

(d) any interest of Sellers in software or equipment related to the “Point of
Sale” system used at the Properties and equipment and software related to the
“Kronos” system used by the Tenant or Manager at the Properties, including all
tee time software, to the extent the foregoing would require the consent of a
third party in order to transfer the same and such consent is not obtained prior
to the Closing Date;

(e) any interest of Sellers in any other computer software being used at any of
the Properties which would require the consent of a third party in order to
transfer the same and such consent is not obtained prior to the Closing Date;

(f) all product and service warranties and guaranties only to the extent
relating to the period prior to the Closing Date, it being understood and agreed
that product and services warranties and guaranties are not Excluded Property to
the extent they relate to the period on or after the Closing Date and are only
Excluded Property to the extent Sellers retain liability following Closing that
would be covered under such warranties and guarantees;

(g) any rights, interests, obligations or benefits under any Contracts, only to
the extent relating to the period prior to the Closing or to the extent arising
at any time under Contracts that are not Approved Contracts;

(h) rights to income to which the Sellers are entitled pursuant to the proration
provisions of Section 6.5;

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

14



--------------------------------------------------------------------------------

(i) any Leased Equipment, except to the extent that Buyer exercises its right
under Section 3.7(a) to purchase, assume the lease for, or enter into a new
lease covering, such Leased Equipment and satisfies its obligations under that
Section (including if applicable the obligation to pay the purchase cost
thereof);

(j) any information that cannot be conveyed or transferred under Legal
Requirements protecting individual privacy;

(k) any tangible or intangible personal property owned by Tenants or Managers;
and

(l) any liquor or alcoholic beverage inventory that may not legally be conveyed.

3.7 Leased Equipment.

(a) Notwithstanding any provision of this Agreement to the contrary, the
Property that is to be conveyed in consideration of the Purchase Price shall not
include golf carts, certain ground maintenance equipment and other equipment
that is leased by a Seller (“Leased Equipment”) pursuant to an equipment lease
or similar arrangement between a Seller and unrelated third parties (each an
“Equipment Lease”) (for purposes of clarification, the term “Equipment Lease”
shall not include any equipment lease between a Tenant or a Manager and
unrelated third parties, which leases are not being assigned at Closing). A list
of the Equipment Leases applicable to the Properties that are in the name of a
Seller and a description of the Leased Equipment that is covered thereby is
attached hereto as Schedule 3.7(a). XXXXXXXXXX XXXXXXXXXX XXXXXXXXXX XXXXXXXXXX
XXXXXXXXXX XXXXXXXXXX XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

15



--------------------------------------------------------------------------------

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

16



--------------------------------------------------------------------------------

ARTICLE 4 - INTENTIONALLY OMITTED

ARTICLE 5 - PURCHASE AND SALE PRICE

The total purchase and sale price for the Property is THREE HUNDRED TWENTY
MILLION AND NO/100 DOLLARS ($320,000,000.00) (the “Purchase Price”), subject to
the prorations and adjustments provided in this Agreement.

5.1 Deposit; Payment of Purchase Price.

(a) Deposit. XXXXXXXXXX Buyer, has prior to the Effective Date deposited into
escrow (the “Escrow”) with First American Title Insurance Company, National
Commercial Services, located at 420 South Orange Avenue, Suite 250, Orlando,
Florida 32801 (the “Escrow Holder” or “Title Company”) the amount of TEN MILLION
AND NO/100 DOLLARS ($10,000,000.00) in cash (the “Site Access Deposit”), which,
pursuant to Section 3(e) of the Site Access Agreement (as defined below), Escrow
Holder is hereby jointly instructed to continue to invest in federally insured
money market accounts approved by Buyer and Sellers. The Parties acknowledge
that the Site Escrow Deposit was delivered to the Escrow Holder pursuant to the
Site Access Agreement, and that each of Buyer and Sellers desire and acknowledge
and agree that, pursuant to Section 3(e) of the Site Access Agreement, such Site
Access Deposit shall serve as the Deposit hereunder, and that from and after the
execution and delivery of this Agreement, the Deposit shall be treated pursuant
to the terms and provisions of this Agreement, rather than the Site Access
Agreement. Sellers and Buyer agree to execute such additional instructions not
inconsistent with this Agreement as may be reasonably required by Escrow Holder.
All interest on the Deposit shall be added to, and constitute a part of, the
Deposit for all purposes under this Agreement. The Deposit shall be applied to
the payment of the Purchase Price.

(b) Balance of Purchase Price. Buyer shall deposit the balance of the Purchase
Price (plus or minus the net amount of any costs, adjustments and prorations
provided for in this Agreement) into the Escrow prior to the Closing, in cash.
As used in this Agreement, the term “cash” means immediately available United
States funds transferred by wire transfer.

(c) Treatment of Deposit. Buyer acknowledges that the Deposit is non-refundable
to Buyer except as specifically set forth in this Section 5.1(c). The Deposit
shall be paid to Seller as liquidated damages upon any cancellation of the
Escrow except due to a termination pursuant to Sections 6.2(c), (d), (e),
(o) and (v), Section 7.1, Section 9.2, Section 13.9, Section 15.1, or Sections
17.1(a), (c) or (d). The Deposit shall not be refundable to Buyer for any reason
other than a termination by Buyer pursuant to Sections 6.2(c),(d), (e), (o) and
(v), Section 7.1, Section 9.2, Section 13.9, Section 15.1, or Sections 17.1(a),
(c) or (d).

(d) Acknowledgements Regarding Deposit. All interest earned in said account of
the Escrow Holder shall be reported by the Escrow Holder to the Internal Revenue
Service as income to Buyer (and Buyer agrees to execute a W-9 form and any other
federal tax documents necessary in connection therewith). The Escrow Holder
shall not be liable for any loss occurring which arises from the fact that the
amount of the Deposit may cause the aggregate amount of any depositor’s accounts
contemplated under this Agreement to exceed $250,000 and

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

17



--------------------------------------------------------------------------------

that the excess amount is not insured by the Federal Deposit Insurance
Corporation. If this Agreement shall be terminated by the mutual written
agreement of Seller and Buyer, or if the Escrow Holder shall be unable to
determine at any time to whom the Deposit should be paid, or if a dispute shall
develop between Seller and Buyer concerning to whom the Deposit should be paid
and delivered, then and in any such event, the Escrow Holder shall pay and
deliver the Deposit in accordance with the joint written instructions of Seller
and Buyer. In the event that such written instructions shall not be received by
the Escrow Holder within ten (10) days after the Escrow Holder has served a
written request for instructions upon Seller and Buyer, then the Escrow Holder
shall have the right to pay and deliver the Deposit into an appropriate court of
proper jurisdiction in the State of Florida, and interplead Seller and Buyer in
respect thereof, and thereupon the Escrow Holder shall be discharged of any
obligations in connection with this Agreement.

(e) Purchase Price Allocation Among Asset Classes. Sellers and Buyer shall use
commercially reasonable efforts to agree upon the allocation of the Allocated
Purchase Price for each property between real, personal and other types of
property for transfer tax purposes at least three (3) Business Days prior to the
Closing Date; provided, however, the allocation of the Allocated Purchase Price
for each Property by each of Sellers and Buyer for all other purposes, whether
for local, state or federal taxes or otherwise, shall not require the consent of
the other Party.

5.2 Price Adjustment. The Purchase Price shall be adjusted by the following
amounts:

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

18



--------------------------------------------------------------------------------

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

(f) Prorations. The Purchase Price shall be further adjusted by the net amount
of prorations under Section 6.5 and as provided in Section 5.3(c)-(e) and
Section 13.13.(b) below.

5.3 XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

19



--------------------------------------------------------------------------------

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

20



--------------------------------------------------------------------------------

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

ARTICLE 6 - ESCROW AND CLOSING

6.1 Opening Escrow; Location and Date for Closing. The closing of the
Acquisition (the “Closing”) shall be completed through an escrow (the “Escrow”)
at the offices of Sellers’ counsel, or such other location as the parties may
mutually agree. Escrow Holder shall be present at the Closing to accept
documents into escrow. This Agreement shall constitute joint escrow instructions
to Escrow Holder in connection with the Escrow. The Closing shall occur on a
date (the “Closing Date”) that is thirty (30) days following the Effective Date,
unless extended pursuant to the terms of Section 6.2(c).

6.2 Sellers’ Deliveries Prior to Closing. Prior to the Closing Date, Sellers
shall deliver to Escrow Holder, and Buyer may inspect, the following documents
duly executed by Sellers (or by such other Person as may be indicated below) and
acknowledged where appropriate:

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

21



--------------------------------------------------------------------------------

(a) Special warranty deeds covering each of the CLP Fee Properties, each in
substantially the form of the applicable Seller’s vesting deed for such
Property, subject to such variation as may be required to comply with Legal
Requirements and with updated information from the Title Policies, but subject
only to the Permitted Exceptions (collectively, the “Deeds”), signed by the
applicable Seller and conveying the CLP Fee Properties to Buyer;

(b) Two (2) original counterparts of an assignment and assumption of the Ground
Lease for each CLP Groundlease Property, each substantially in the form of
Exhibit F and in proper form for recordation in the jurisdiction in which the
applicable CLP Groundlease Property is located and subject only to the Permitted
Exceptions (collectively, the “Ground Lease Assignments”), signed by the
applicable Seller, conveying the leasehold, subleasehold or similar interest
under such Ground Lease to Buyer, as provided in this Agreement;

(c) For each Ground Lease for which a Ground Lessor’s Consent is required either
by the terms of the Ground Lease and/or by the Title Company as described on
Exhibit B-1, one or more original documents constituting the Ground Lessor’s
Consent, signed by the applicable Ground Lessor and, if required, by the Ground
Lessor’s Lender, in form and substance reasonably satisfactory to Buyer,
provided that any form that is substantially similar to the form provided to
Sellers in connection with the applicable Seller’s acquisition of such Property
(other than the Cowboys Golf Club) shall be deemed satisfactory to Buyer if also
acceptable to the Title Company. If a Ground Lessor fails or refuses to provide
a Ground Lessor’s Consent on or before the Closing Date, then the following
provisions shall apply (which shall be exercised by written notice to Buyer as
soon as practicable but in no event later than the then-scheduled Closing Date):

(i) If, as of the Closing Date, (a) the Ground Lessor’s Consent has been
delivered for the Cowboys Golf Club and (b) otherwise four (4) or fewer Ground
Lessor’s Consents have not been received (which for purposes of a CLP
Groundlease Property requiring multiple consents shall be counted as one
(1) consent) and the aggregate Allocated Purchase Price for the CLP Groundlease
Properties for which Ground Lessor’s Consents have not been received is less
than Twenty Five Million Dollars ($25,000,000), then the Acquisition shall occur
on the originally scheduled Closing Date for all Properties other than those for
which a Ground Lessor’s Consent is required but not obtained, in which case
Buyer and Seller shall deliver all closing documents to the Escrow Agent and
Buyer shall deliver the unadjusted Purchase Price to Escrow Agent (and the
Deposit shall be applied to such Purchase Price), provided an amount equal to
the Allocated Purchase Price for each such Property (for which a Ground Lessor
Consent is required but not obtained) (each, a “Follow On Property”) and the
closing documents for such Follow On Property shall remain in escrow for a
period of up to one hundred twenty (120) days (the “Initial Extension”) to be
released within three (3) Business Days of receipt of such Ground Lessor’s
Consent (a “Follow On Closing”). If any Follow On Closing does not occur by the
expiration of the Initial Extension, then the terms of Section 6.2(c)(iii) shall
apply.

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

22



--------------------------------------------------------------------------------

(ii) If, as of the originally scheduled Closing Date, either (a) the Ground
Lessor’s Consent for the Cowboys Golf Club has not been received, (b) otherwise
more than four (4) Ground Lessor’s Consents have not been received (which for
purposes of a CLP Groundlease Property requiring multiple consents shall be
counted as one (1) consent), or (c) all but four (4) or fewer Ground Lessor’s
Consents have been received, but the aggregate Allocated Purchase Price for the
CLP Groundlease Properties for which Ground Lessor’s Consents have not been
received equals or exceeds Twenty Five Million Dollars ($25,000,000), then, if
the circumstances described in clause (b) or (c) are present (but not (a)), then
Seller, in Seller’s sole discretion, shall have the option to either
(1) postpone the Closing Date for a period of up to one hundred twenty
(120) days (the “Initial Extension”) (Buyer not being obligated to place the
Purchase Price in escrow) until all such Ground Lessor’s Consents have been
executed and delivered by the Ground Lessors (subject to the terms of the last
sentence of subparagraph (iv) below), or (2) cause the Acquisition to occur on
the originally scheduled Closing Date for all Properties other than those for
which a Ground Lessor’s Consent is required but not obtained, and all other
Properties shall be treated as Follow On Properties such that the Allocated
Purchase Price and all closing documents for all such Follow On Properties shall
be delivered into escrow and otherwise held and disbursed in accordance with the
terms of Section 6.2(c)(i) above. If the circumstances described in clause
(a) are present (i.e, Ground Lessor’s Consent for the Cowboys Golf Club has not
been received) as of the originally scheduled Closing Date, then the terms of
clause (1) above shall apply.

(iii) If the Acquisition closed as of the originally scheduled Closing Date for
all Properties other than the Follow On Properties, and if as of the expiration
of the Initial Extension any Follow On Closing has not yet occurred because the
Ground Lessor’s Consent has not been received for such Follow On Property, then
the Escrow Holder shall return the escrowed Allocated Purchase Price for all
such remaining Follow On Properties to Buyer, provided that the Sellers and
Buyer shall continue to use good faith commercially reasonable efforts for an
additional period of sixty (60) days (the “Second Extension”) to obtain such
outstanding Ground Lessor’s Consents and cause the remaining Follow On Closings
to occur (in which case Buyer shall re-deliver the Allocated Purchase Price for
such Follow On Closing to Escrow Holder on or before the Follow On Closing).

(iv) If on the Closing Date, the original Closing Date was extended for all
Properties pursuant to clause (1) of Section 6.2(c)(ii), and if, as of the
expiration of the Initial Extension, either (a) the Ground Lessor’s Consent for
the Cowboys Golf Club has not been received, (b) otherwise more than four
(4) Ground Lessor’s Consents remain outstanding (which for purposes of a CLP
Groundlease Property requiring multiple consents shall be counted as one
(1) consent), or (c) all but four (4) or fewer Ground Lessor’s Consents have
been received, but the aggregate Allocated Purchase Price for the CLP
Groundlease Properties for which Ground Lessor’s Consents have not been received
equals or exceeds Twenty Five Million Dollars ($25,000,000), then, if the
circumstances

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

23



--------------------------------------------------------------------------------

described in clause (b) or (c) are present (but not (a)), then Seller shall have
the option to either (1) postpone the Closing through the expiration of the
Second Extension (Buyer not being obligated to place the Purchase Price in
escrow), in which case Buyer and Sellers shall continue to use good faith
commercially reasonable efforts to obtain all remaining Ground Lessor’s
Consents, or (2) cause the Acquisition to occur on the expiration of the Initial
Extension for all Properties other than those for which a Ground Lessor’s
Consent is required but not obtained, and all other Properties shall be treated
as Follow On Properties subject to the terms of Section 6.2(c)(i) above through
the expiration of the Second Extension, except that Buyer shall not be required
to deliver the Allocated Purchase Price for such Follow On Properties until the
applicable Follow On Closing. If the circumstances described in clause (a) are
present (i.e, Ground Lessor’s Consent for the Cowboys Golf Club has not been
received) as of the expiration of the Initial Extension, then the terms of
clause (1) above shall apply. If the original Closing Date for all Properties
was extended pursuant to clause (1) of Section 6.2(c)(ii), and if none of the
circumstances described in clause (a), (b) and (c) above are present as of the
expiration of the Initial Extension, then the Acquisition shall occur on the
expiration of the Initial Extension for all Properties other than those for
which a Ground Lessor’s Consent is required but not obtained (if any), and all
other Properties shall be treated as Follow On Properties subject to the terms
of Section 6.2(c)(i) above through the expiration of the Second Extension,
except that Buyer shall not be required to deliver the Allocated Purchase Price
for such Follow On Properties until the applicable Follow On Closing.

(v) If, as of the expiration of the Second Extension, any Ground Lessor’s
Consents have not been obtained, then this Agreement shall terminate with
respect to all such remaining Follow On Properties, and Sellers and Buyer shall
have no further obligations with respect to such Follow On Properties other than
the Seller Surviving Obligations and the Buyer Surviving Obligations. If the
Closing was postponed for all Properties through both the Initial Extension and
the Second Extension pursuant to clause (1) of Section 6.2(c)(ii) and clause
(1) of Section 6.2(c)(iv) above (whether or not the Ground Lessor’s Consent for
the Cowboys Golf Club was delivered), then the Acquisition shall occur on the
expiration of the Second Extension with respect to all Properties other than
those for which a Ground Lessor’s Consent is required but not obtained, in which
case the Purchase Price shall be reduced by the Allocated Purchase Price for all
such Properties for which a Ground Lessor’s Consent has not been obtained, and
this Agreement shall terminate with respect to such remaining Follow On
Properties and Buyer and Sellers shall have no further obligations with respect
to such remaining Follow On Properties other than the Buyer Surviving
Obligations and the Seller Surviving Obligations.

(d) For each Ground Lease, an estoppel letter having substantially the content
of Exhibit G executed and delivered by the applicable Ground Lessor identified
on Exhibit B-1 (a “Ground Lease Estoppel”); provided, however, that if a Ground
Lessor fails or refuses to provide a Ground Lease Estoppel or does not provide a
Ground Lease Estoppel in the scope

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

24



--------------------------------------------------------------------------------

required by Buyer despite Seller’s exercise of commercially reasonable efforts
to cause Ground Lessor to do so, Buyer shall accept an estoppel letter and
certification from the applicable Seller as to any information contemplated by
Exhibit G that is not contained in the Ground Lessor’s estoppel; provided
further, however, Buyer shall not be required to accept such Seller estoppel for
more than three (3) of the Ground Leases other than Stonecreek Golf Club and in
such event, Buyer shall have the right to terminate this Agreement and this
Agreement shall be of no further force or effect, the Deposit shall be returned
to Buyer by the Escrow Holder, and the parties hereto shall have no further
obligations to one another hereunder (except for the Seller Surviving
Obligations and the Buyer Surviving Obligations); provided further, in the event
the Closing is extended beyond the expiration of the Initial Extension for all
Properties as set forth in Section 6.2(c), then Seller shall request an updated
Ground Lease Estoppel for each Ground Lease Estoppel previously received more
than one hundred twenty (120) days prior to the Closing from the applicable
Ground Lessor, provided that receipt of any such updated Ground Lease Estoppel
shall not be a condition to close provided that Seller provides the Buyer with
an affidavit with respect to each such Ground Lease Estoppel certifying that the
matters attested to in such Ground Lease Estoppel remain true and correct in all
material respects as of the Closing Date;

(e) For each Lease, an estoppel letter having substantially the content of
Exhibit H executed and delivered by the applicable Tenant (a “Tenant Lease
Estoppel”); XXXXXXXXXX;

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

(f) Two (2) original counterparts of a Bill of Sale conveying the Personal
Property related to each Property to Buyer, to be in substantially the form of
Exhibit I and signed by the applicable Seller (collectively, the “Bills of
Sale”);

(g) Two (2) original counterparts of a Goods and Inventory Bill of Sale
conveying the Goods and Inventory owned by Sellers with respect to each CLP
Managed Property to Buyer, to be in substantially the form of Exhibit J and
signed by the applicable Seller (collectively, the “Goods and Inventory Bills of
Sale”) and a quitclaim Goods and Inventory Bill of Sale conveying all of
Seller’s right, title, and interest, if any, of other Goods and Inventory to
Buyer, to be in substantially the same form as Exhibit K and signed by the
applicable Seller (collectively, the “Quitclaim Bills of Sale”);

(h) Two (2) originals of an Assignment and Assumption of Contract Agreements
with respect to each Property, each in substantially the form of Exhibit L (an

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

25



--------------------------------------------------------------------------------

“Assignment of Contracts”), signed by the appropriate Seller and conveying the
Approved Contracts related to each CLP Managed Property to Buyer;

(i) Two (2) originals of an Assignment and Assumption of Membership Documents
for each CLP Managed Property that is a Private Club, each in substantially the
form of Exhibit M-1 (an “Assignment of Membership Documents”), signed by the
appropriate Seller, under which all of such party’s rights and obligations under
the Membership Documents are assigned to, and all of the rights and obligations
thereunder first accruing from and after the Closing Date are assumed by, Buyer,
and two (2) originals of a Partial Assignment and Assumption of Rights Against
Trusts regarding Tatum Ranch Golf Club in substantially the form of Exhibit M-2,
(the “Partial Assignment of Rights Against Trusts”) signed by CLP Southwest Golf
as contemplated by Section 5.3(c);

(j) Two (2) originals of an Assignment and Assumption of Water Documents with
respect to each Property to which Water Rights are associated (as indicated on
Schedule 6.2(j)), each in substantially the form of Exhibit N (an “Assignment of
Water Documents”), signed by the appropriate Seller and conveying the Water
Rights to Buyer;

(k) Two (2) originals of an Assignment and Assumption of Lease Agreement for
each CLP Leased Property, each in substantially the form of Exhibit O (an
“Assignment of Lease”), signed by the appropriate Seller, under which all of
such Seller’s rights and obligations under the Leases are assigned to, and all
of the rights and obligations thereunder first accruing from and after the
Closing Date (including any obligation to refund a security deposit to Tenant
thereunder) are assumed by, Buyer;

(l) Two (2) originals of an Assignment and Assumption of Management Agreement
for each CLP Managed Property, each in substantially the form of Exhibit P (an
“Assignment of Management Agreement”), signed by the appropriate Seller, under
which all of such Seller’s rights and obligations under the Management Agreement
are assigned to, and all of the rights and obligations thereunder first accruing
from and after the Closing Date are assumed by, Buyer (subject to Section 6.2(q)
below);

(m) A non-foreign status affidavit from each of the Sellers in favor of Buyer in
the form of Exhibit Q attached hereto;

(n) Written consents evidencing the capacity and authority of each Seller to
enter into and perform its obligations under this Agreement, to consummate the
Closing, and to enter into and deliver all Closing Documents to be executed and
delivered by it, and authorizing certain individuals to enter into and deliver
this Agreement and the Closing Documents on behalf such Seller, (ii) an
incumbency certificate for those individuals signing this Agreement and the
Closing Documents on behalf such Seller, (iii) a good standing certificate from
the state of formation for each Seller, (iv) an authority to do business/foreign
qualification certificate for each State where a Property is located, and
(v) any other document reasonably required by the Escrow Agent;

(o) A Bringdown Certificate, duly executed by each Seller (which shall include
Seller’s representation as to the balances set forth in Section 10.1(v) as of
the Closing

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

26



--------------------------------------------------------------------------------

Date); provided, however, if such Bringdown Certificate contains any exceptions
and such exceptions have a Material Adverse Effect, Buyer shall have the right
to terminate this Agreement and this Agreement shall be of no further force or
effect, the Deposit shall be returned to Buyer by the Escrow Holder, and the
parties hereto shall have no further obligations to one another hereunder
(except for the Seller Surviving Obligations and the Buyer Surviving
Obligations);

(p) Intentionally Omitted.

(q) With respect to each Management Agreement, written notice to each Manager
that such Management Agreement has been assigned to Buyer, XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

(r) A post-closing services agreement in the form of Exhibit R attached hereto
executed by CNL Lifestyle Properties, Inc.;

(s) Any required state, county, and municipal transfer declarations, in such
form as the Title Company may reasonably require;

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

27



--------------------------------------------------------------------------------

(t) An ALTA statement or other owner affidavit or indemnity in form reasonably
required by the Title Company in order to issue the Title Policies required
hereunder (i) without standard exceptions to title that are customarily removed
on the basis of such affidavits and indemnities, and (ii) subject only to the
Permitted Exceptions, provided, however, in no event shall Sellers be obligated
to provide an affidavit of no change with respect to Seller’s existing surveys
and express maps relating to the Properties;

(u) For each Management Agreement, an estoppel letter having substantially the
content of Exhibit S-1 executed and delivered by the applicable Manager (a
“Manager Estoppel”); XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

(v) XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

(w) XXXXXXXXXX

XXXXXXXXXX

(x) Any other documents, certificates or instruments reasonably necessary to
consummate the transactions contemplated by this Agreement and reasonably
requested by Buyer not later than five (5) Business Days prior to the Closing
Date and a settlement/closing statement.

6.3 Buyer’s Deliveries Prior to Closing. Prior to the Closing Date, Buyer shall
deliver to Escrow Holder, and Sellers may inspect, the following documents:

(a) Two (2) original counterparts of each of the Ground Lease Assignments duly
executed by the Person to whom each applicable Ground Lease is to be assigned
pursuant to Section 6.2(b), (c) or (d);

(b) Two (2) original counterparts of each Assignment of Lease, duly executed by
Buyer;

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

28



--------------------------------------------------------------------------------

(c) Two (2) original counterparts of each Assignment of Management Agreement,
duly executed by Buyer;

(d) Two (2) original counterparts of each of the Bills of Sale, duly executed by
Buyer;

(e) Two (2) original counterparts of each of the Goods and Inventory Bills of
Sale, duly executed by Buyer;

(f) Two (2) originals of each of the Assignments of Contracts, duly executed by
Buyer;

(g) Two (2) originals of each of the Assignments of Membership Documents, duly
executed by Buyer;

(h) Two (2) original counterparts of each of the Assignment of Water Documents,
duly executed by the Buyer;

(i) Written consents evidencing the capacity and authority of Buyer to enter
into and perform its obligations under this Agreement and to consummate the
Closing, to enter into, and deliver all Closing Documents to be executed and
delivered by Buyer, and authorizing certain individuals to enter into and
deliver this Agreement and the Closing Documents on behalf of Buyer, (ii) an
incumbency certificate for those individuals signing this Agreement and the
Closing Documents on behalf of Buyer, (iii) a good standing certificate from the
state of formation for Buyer, (iv) an authority to do business/foreign
qualification certificate for each State where a Property is located, and
(v) any other document reasonably required by the Escrow Agent;

(j) A Bringdown Certificate, duly executed by Buyer;

(k) A certificate meeting the requirements of Section 11.1(d), duly executed by
each designee of Buyer taking title to a CNL Property;

(l) XXXXXXXXXX

(m) XXXXXXXXXX

(n) Any required state, county, and municipal transfer declarations to be signed
by the grantee of real property, in such form as the Title Company may
reasonably require; and

(o) Any other documents, certificates or instruments reasonably necessary to
close the purchase and sale transaction contemplated by this Agreement and
reasonably requested by Sellers not later than five (5) Business Days prior to
the Closing Date and a settlement/closing statement.

6.4 Fees and Closing Costs. The fees and costs incidental to the Acquisition
and/or the Closing shall be paid as follows:

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

29



--------------------------------------------------------------------------------

(a) Sellers shall pay: (i) the cost of releasing or reconveying any mortgage or
deed of trust encumbering any Property; (ii) with respect to each Property, the
basic premium or cost of obtaining each Title Policy (excluding endorsements),
all real estate recordation charges or documentary, transfer, sales or recording
fees or taxes, if any, payable in connection with recording the Deed or other
instruments to be recorded in connection with the conveyance of such Property
that are customary for the seller to pay in the state where the Property is
located and in accordance with Schedule 6.4 attached hereto; (iii) one-half of
the escrow fees and charges of Escrow Holder; (iv) the cost of obtaining any
Ground Lessor’s Consents or the Ground Lease Estoppels from Ground Lessors under
the Ground Leases, and the Tenant Lease Estoppels and Manager Estoppels
described in Sections 6.2(e) and (u) above, and (v) any sales tax in connection
with the transfer to Buyer of the Personal Property and Goods and Inventory
(provided that Buyer shall take such actions as Sellers may reasonably request
to avoid or minimize any such sales tax, including obtaining and providing to
Sellers a resale certificate).

(b) Buyer shall pay (i) all costs related to Buyer’s due diligence, including
the costs of updating existing, or preparing new, environmental assessment
reports, property condition reports or property surveys; (ii) with respect to
each Property, the basic premium or cost of obtaining each Title Policy
(excluding endorsements), all real estate recordation charges or documentary,
transfer, sales or recording fees or taxes, if any, payable in connection with
recording the Deed or other instruments to be recorded in connection with the
conveyance of such Property that are customary for the purchaser to pay in the
state where the Property is located and in accordance with Schedule 6.4 attached
hereto; (iii) the cost of obtaining any endorsements requested by Buyer for each
Title Policy; (iv) the cost of any consents or estoppels contemplated to be
obtained by Sellers (other than those set forth in Section 6.4(a)(iv) above);
and (v) the buyout payments for any Leased Equipment that Buyer elects to
purchase pursuant to Section 3.7(a)(i). For purposes of clarity, the parties
agree that Schedule 6.4 attached hereto sets forth the customary allocation of
the charges referenced in Section 6.4(a)(ii) and Section 6.4(b)(ii).

(c) Buyer and Seller shall each pay their own legal fees and other incidental
expenses incurred in connection with the transactions contemplated by this
Agreement.

(d) All closing costs not otherwise specified in this Section 6.4 shall be paid
by Buyer or Sellers in the manner customary in the state in which the Property
is located.

The parties agree to cooperate reasonably with each other to minimize the real
estate recordation charges or documentary, transfer or recording fees or taxes
payable pursuant to Sections 6.4(a) and 6.4(b).

6.5 Prorations. At the Closing, prorations between the applicable Seller, on the
one hand, and Buyer, on the other hand, shall be made for each Property as
follows:

(a) All general ad valorem taxes, special assessments and other taxes or charges
of a similar nature imposed by any Governmental Authority against a CLP Managed
Property, or by any applicable property owners association, utility district or
any other body (collectively, the “Impositions”) against the CLP Managed
Properties for all prior years and all current year Impositions that are due and
payable on or before the Closing Date, together with all

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

30



--------------------------------------------------------------------------------

payroll taxes, sales taxes, license taxes, liquor taxes and use taxes that are
due and payable with respect to the CLP Managed Properties on or before the
Closing Date, shall have been paid by the applicable Seller on or before the
Closing Date, subject to proration as follows: Buyer shall be responsible for
the payment to each applicable Seller of the amount of Impositions that relate
to the period on and after the Closing Date (and the Sellers shall be
responsible for the payment of such Impositions relating to the period prior to
the Closing Date). To the extent that Impositions for CLP Managed Properties for
the current year have accrued but are not yet due and payable, such amounts
shall be paid by Buyer following the Closing Date, and Buyer shall receive a
credit against the Purchase Price for the amount thereof that is attributable to
the period prior to Closing, such pro ration to be based on the most recent
available information, as adjusted by any known changes relating to the period
during which the Closing occurs, and shall be subject to true-up pursuant to
Section 6.5(l). Sellers and Buyer acknowledge that with respect to each CLP
Leased Property, the Tenant under the Lease for such CLP Leased Property is
responsible to pay all Impositions with respect to such CLP Leased Property, and
therefore shall not be subject to proration under this Section 6.5.

(b) All charges for gas, electricity, water, telephone, sewer and other
utilities for the CLP Managed Properties shall be prorated on the basis of the
most recent available information, as reasonably adjusted to account for known
variances from usage that would not otherwise be reflected in such information.
Sellers shall receive a credit for, and shall assign to Buyer, all deposits made
by Sellers at the CLP Managed Properties for any utility services; Sellers shall
request that the companies and municipalities furnishing utility services to the
CLP Managed Properties make termination readings on the morning of the Closing
Date, or on a date as soon thereafter as practicable, and submit final
statements for utility services, which shall be reconciled pursuant to the
Statement of Adjustments. Sellers and Buyer acknowledge that with respect to
each CLP Leased Property, the Tenant under the Lease for such CLP Leased
Property is responsible to pay all such utility charges with respect to such CLP
Leased Property, and therefore shall not be subject to proration under this
Section 6.5.

(c) With respect to the CLP Managed Properties, all membership dues for the
month in which the Closing occurs or for any subsequent period after Closing,
all items of expense under Approved Contracts, and all membership fees, charges,
handicap fees, driving range fees, golf club storage fees, locker fees, trail
fees and other income items that have accrued to the accounts of members or
customers of the CLP Managed Properties but that have not been invoiced as of
the Closing Date, shall be prorated as of the Closing Date.

(d) All prepaid membership dues, fees or charges, handicap fees, driving range
fees, golf club storage fees, locker fees, trail fees and other charges
collected by Seller or the Manager with respect to the CLP Managed Properties
shall be prorated as of the Closing Date.

(e) Buyer shall receive a credit in the amount of all deposits received by
Sellers or Manager for Bookings to take place after the Closing with respect to
the CLP Managed Properties (and shall assume all liability arising after Closing
with respect thereto).

(f) Buyer shall receive a credit for all gift certificates, rain checks, or
other instruments redeemable for goods or services at the CLP Managed Properties
and sold or issued

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

31



--------------------------------------------------------------------------------

on or after the date that is twelve (12) months prior to the Closing Date, to
the extent they have neither been redeemed nor expired as of the Closing Date.

(g) Buyer shall receive a credit for any cash security deposit held by Sellers
pursuant to any of the Leases, to the extent such security deposit or any
portion thereof has not been retained by Sellers prior to the Closing Date
pursuant to the terms of the applicable Lease, and Buyer shall thereafter be
responsible for the return of such deposit in accordance with the applicable
lease; Seller shall receive a credit for any cash security deposit held by
Ground Lessors pursuant to any of the Ground Leases, to the extent such security
deposit or any portion thereof has not been retained by the Ground Lessors prior
to the Closing Date pursuant to the terms of the applicable Ground Lease.

(h) All other items of income or expense with respect to the CLP Managed
Properties shall be prorated as of the Closing Date, with all such items of
income and expense that relate to the Closing Date and the period after the
Closing Date being credited and/or charged, as applicable, to the Buyer’s
account. Without limiting the generality of the preceding sentence, (i) income
received by Sellers and accounts receivable that represent billings for goods
and services to be rendered on or after the Closing Date shall be for the
account of Buyers, (ii) pre-paid expenses which relate to goods or services to
be provided to the CLP Managed Properties in the ordinary course of business on
or after the Closing Date shall be borne by Buyers, and (iii) refunds, to the
extent relating to the period prior to the Closing, shall be for the account of
the applicable Seller.

(i) Buyer and Seller acknowledge and agree that the balance of all tax and
insurance escrow accounts described in the Leases and Management Agreements and
held by Seller (the “Escrow Accounts”) and the balance of all Prepaid Annual
Membership Dues (as defined in the Leases and/or Management Agreements) held by
Seller shall be transferred and assigned by Seller to Buyer at the Closing (or
alternatively, Buyer shall receive a credit to/reduction of the Purchase Price
in the amount of such Escrow Accounts and Prepaid Annual Membership Dues) and
Buyer shall thereafter be responsible for same in accordance with the applicable
Lease or Management Agreement.

(j) Buyer and Seller acknowledge and agree that the balance of all cap ex
reserve accounts at the Properties (the “Reserves”) are set forth on Schedule
10.1(v)(A) as of the date of such report. Buyer shall receive a credit against
the Purchase Price in the amount of the balance of such Reserves in place on the
day prior to the Closing Date (which amount includes an uncommitted contingency
component which is being credited against the Seller’s obligation to credit
Buyer an amount equal to the Arrowhead Tap Fee pursuant to Section 5.2(c)), and
Buyer shall thereafter be responsible for same in accordance with the applicable
Lease or Management Agreement, including the obligation to establish new reserve
accounts as may be required. Seller shall retain ownership of the Reserve
accounts which are not included in the Property. Prior to Closing, deposits into
and withdrawals from the Reserves shall be made in the ordinary course of
business in accordance with the terms of the applicable Lease or Management
Agreement.

(k) XXXXXXXXXX

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

32



--------------------------------------------------------------------------------

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

(l) Prorations shall be calculated on the basis of the best information
available at Closing. The amount of all prorations shall be subject to
adjustment in cash after Closing outside of Escrow, as and when more complete
and accurate information becomes available. Sellers and Buyer agree to cooperate
and use their best efforts to make such adjustments not later than ninety
(90) days after the Closing Date (which cooperation may include permitting
reasonable inspections of the other parties’ books and records).

ARTICLE 7 - TITLE

7.1 Title Commitments. Buyer hereby acknowledges that Buyer has received from
the Title Company a commitment to issue an A.L.T.A. Owner’s Policy of Title
Insurance (standard coverage) for each of the Properties, along with legible
copies of all documents referenced in said title commitment (the “Title
Commitments”), such that Buyer shall obtain from Escrow Agent at Closing an
A.L.T.A. Owner’s Policy of Title Insurance (standard coverage) (the “Title
Policy”) insuring title to the Land (whether fee or leasehold, as applicable)
with respect to the Properties. Buyer further acknowledges that Buyer has
ordered a survey of the Land for each Property from licensed surveyors (each, a
“Survey”). Buyer and Seller acknowledge that Buyer has submitted to Sellers and
Title Company written notice from Buyer specifying any alleged defects in or
objections to the title shown in the Title Commitments. Seller has agreed to
cure or satisfy, as applicable, or cause to be cured or satisfied, at Sellers’
expense, only those matters set forth on Schedule 7.1, together with any
monetary liens, mortgages, tax liens, tax redemption certificates, mechanics
liens (including notices of commencement) and judgment liens encumbering the
Properties and/or the Associated Property of an ascertainable amount
(collectively, “Monetary Liens”, and together with the matters on Schedule 7.1,
the “Seller Curative Matters”). Buyer acknowledges and agrees that all other
matters appearing on the Title Commitments and as may appear on any Survey,
whether or not Buyer has yet received or reviewed any such Survey, are hereby
deemed to be “Permitted Exceptions”. If Seller is unable to complete the cure of
the Seller Curative Matters before Closing and such Seller Curative Matter has a
Material Adverse Effect on a Property, Buyer shall have the right, in its
absolute discretion, to elect, upon written notice to Seller and Escrow Agent,
to either (i) terminate this Agreement and receive a return of the Deposit or
(ii) to take such title to the Property with no abatement of the Purchase Price
(except for abatement to the extent of Monetary Liens). Failure by Buyer to
deliver the notice referred to in the immediately preceding sentence shall be
deemed an election under (ii) above, and failure of Seller to cure any Seller
Curative Matter, and such failure has a Material Adverse Effect on a Property,
shall be a Seller Default under this Agreement. Notwithstanding anything herein
to the contrary, Seller shall use commercially reasonable efforts to request, at
Seller’s sole cost and expense, estoppels in form

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

33



--------------------------------------------------------------------------------

and substance prepared by Buyer from any associations, declarants under
declarations or other third parties disclosed in the Title Commitments or
related to Water Rights to the extent reasonably requested by Buyer or required
by the Title Company to issue any endorsements required for the Title Policies,
provided that the receipt of any such estoppels shall not be a condition to
close. Further, Sellers hereby agree to use commercially reasonable efforts to,
upon Buyer’s reasonable request and at Buyer’s expense (excluding any
reimbursement for Seller’s legal counsel’s ministerial involvement in
coordinating such curative matters), cure any defects revealed on a Survey that
was not revealed on a prior survey provided to Buyer as part of the Due
Diligence Materials, provided that such cure shall not be a condition to
closing.

7.2 Title Insurance. Sellers shall be responsible for the delivery of certified
organizational documents, certificates of incumbency and appropriate
resolutions, the delivery of customary gap and non-foreign person affidavits,
and other matters customarily required to be delivered by a Sellers of property
to evidence the lien-free conveyance thereof as may be reasonably required by
the Escrow Holder.

ARTICLE 8 - DELIVERY OF DOCUMENTS BY SELLER

8.1 Due Diligence Materials.

(a) Sellers represent and warrant that the Sellers have, subject to
Section 8.1(b), provided Buyer and its respective agents, representatives,
lenders, investors, principals and affiliates (collectively the “Due Diligence
Parties”) with access to the Data Room, which contains all documents and
information in the Sellers’ possession and control relating to the Properties as
of the Effective Date (collectively “Due Diligence Materials”). The Due
Diligence Materials included, to the extent available, current title policies,
most recent surveys, copies of environmental reports, appraisals, and other
reports concerning the Properties in Sellers’ possession or control, currently
effective Licenses and Permits for each CLP Managed Property, financial
statements for the Properties relating to the period during which Sellers or
their affiliates owned such Properties (but dating back not more than three
(3) years), information in Sellers possession or control regarding the
membership at Properties that are Private Clubs, litigation files relating to
pending litigation that materially affects the ownership or ongoing operations
of any Property, employee files, to the extent Sellers are legally permitted to
transfer such files, and other information reasonably requested by Buyer.

(b) Notwithstanding anything in this Section 8.1 to the contrary, it shall not
be a breach of the representations and warranties made by Sellers in this
Section 8.1 if any of the Due Diligence Materials and other materials referred
to above or referred to in any of the Schedules attached hereto are incomplete
in any respect that would not have a Material Adverse Effect on the Acquisition
or the ownership, use, operation or maintenance of the Properties, individually
or in the aggregate.

8.2 Additional Materials. Seller shall continue to provide Buyer access to the
Data Room through the Closing Date or termination of this Agreement and, after
notice to Buyer after the Effective Date, Seller shall continue to update the
Data Room and provide to Buyer the additional Due Diligence Materials reasonably
requested by Buyer in writing that are in Seller’s possession or control.

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

34



--------------------------------------------------------------------------------

ARTICLE 9 - ACCESS; APPROVED CONTRACTS AND LIQUOR LICENSES

9.1 Access to Property; Inspections. From the Effective Date and continuing
through the Closing Date, Buyer, and their respective agents and
representatives, shall be entitled to enter onto each Property, to assess the
ongoing operations and physical condition thereof in accordance with the terms
of that certain Site Access Agreement and Escrow Agreement by and between
Sellers and Buyer dated as of April 4, 2014, (the “Site Access Agreement”).
Except as provided below, the terms and provisions of the Site Access Agreement
are incorporated herein by reference, including without limitation all
obligations of Buyer to indemnify Sellers set forth therein, which obligations
shall survive the termination of this Agreement; provided, however, (i) Seller’s
right to terminate Buyer’s access to the Properties as set forth in the Site
Access Agreement is null and void and of no further force or effect, and (ii) in
the event of any conflict between the terms and provisions of this Agreement and
those of the Site Access Agreement, the terms and provisions of this Agreement
shall control.

9.2 Due Diligence Complete; Additional Testing. Prior to executing this
Agreement, Buyer satisfied itself as to (i) the legal description of the Land,
(ii) the title insurance coverage offered by the Title Commitments, (iii) the
nature and extent of all exceptions to title referred to in the Title
Commitments (except as reflected on Schedule 7.1 hereto), (iv) the Due Diligence
Materials, including the terms and conditions of all Approved Contracts, Leases
and Membership Documents, (v) the physical and environmental condition of each
Property (except as hereinafter described); (vi) the sufficiency of water to
serve the needs of each Property, (vii) the quality and nature of the operations
of the Properties and (viii) all other aspects of each Property to be acquired;
provided, however, the foregoing acknowledgement shall not waive or release any
of Sellers express representations and warranties in this Agreement or estop
Buyer’s reliance thereon. Notwithstanding the immediately preceding sentence,
the Buyer shall have a limited right to terminate this Agreement and receive a
return of the Deposit by delivering written notice of such election to Sellers
on or before 5 p.m. eastern time on June 15, 2014 (the “Environmental Testing
Period”), subject to the following terms and conditions set forth in this
Section 9.2. Seller hereby consents to Buyer conducting additional environmental
testing of (and only of) the following Property, including soil sampling, UST
testing and other tests normally included in a Phase II environmental site
assessment (the “Additional Testing”), subject to Sellers’ option (but not
obligation) to have a representative of Seller being present and permitted to
take parallel samples in connection with such Additional Testing: Bear Creek
Golf Club (the “Additional Testing Property”). Buyer shall have the right to
terminate this Agreement and receive a return of the Deposit prior to the
expiration of the Environmental Testing Period only if all of the following
occur: (1) any such Additional Testing reveals circumstances or conditions at
the Additional Testing Property that violate Environmental Laws, which
circumstances or conditions were not otherwise revealed in the Due Diligence
Materials (an “Environmental Condition”), (2) the cost to remediate any such
Environmental Condition or all such Environmental Conditions (and/or to execute
an operations and maintenance plan with respect to such Environmental
Condition(s) over a period not to exceed five (5) years) is reasonably estimated
to exceed $500,000.00 in the aggregate, and (3) Buyer delivers notice of its
election to terminate, together with written documentation that the
circumstances described in clause (1) and (2) above are present, prior to the
expiration of the Environmental Testing Period (the “Environmental Termination
Notice”). Buyer shall provide Sellers with copies of all results, reports and
material correspondence generated by the Additional Testing. If, within five (5)

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

35



--------------------------------------------------------------------------------

Business Days after Sellers’ receipt of the Environmental Termination Notice,
Sellers do not deliver written notice to Buyer that Sellers contest the
existence of the circumstances described in clause (1) and (2) above (or that
the Environmental Termination Notice was properly delivered prior to the
expiration of the Environmental Testing Period) or that Sellers agree to cure
all such matters prior to the Closing Date, then this Agreement shall terminate
and be of no further force or effect, the Deposit shall be returned to Buyer by
the Escrow Holder, and the parties hereto shall have no further obligations to
one another hereunder (except for the Seller Surviving Obligations and the Buyer
Surviving Obligations).

9.3 Assumption of Approved Contracts. All Contracts held in Seller’s name in
effect on the Effective Date are “Approved Contracts.” The Approved Contracts
shall include all Membership Documents held in Seller’s name relating to
memberships sold prior to the Closing, all contracts held in Seller’s name for
Bookings scheduled to take place after the Closing, and all Contracts (including
Membership Documents) entered into by Seller in compliance with Section 13.2. As
of the Closing Date, Buyer shall assume all of Seller’s obligations under the
Approved Contracts first accruing from and after the Closing Date. Buyer and
Sellers acknowledge that the assignment of the Cowboys License Agreement and the
Raven License Agreement shall require the written consent of the respective
licensors thereunder, and that the assignment of the Arrowhead Water Agreement
to Buyer shall require the prior written consent of the Roxborough Water and
Sanitation District (as successor to Mount Carbon Metropolitan District, the
“District”); each of Sellers and Buyer shall use diligent, good faith and
commercially reasonable efforts to obtain such consents (and related estoppels)
prior to the Closing Date.

9.4 Liquor Licenses.

(a) Current Alcoholic Beverage Licenses. Attached hereto as Schedule 9.4(a) is a
list of the alcoholic beverage licenses, private alcohol club permits and other
Governmental Approvals relating to the sale or service of alcoholic beverages at
the Properties in the name of one or more Sellers. Buyer acknowledges that, if
Buyer wishes to sell or serve alcoholic beverages at such Properties, they will
need to obtain a transfer or replacement of such Governmental Approvals and
otherwise comply with all Legal Requirements and requirements relating to the
sale or service of alcoholic beverages at the Properties. From and after the
Effective Date, Seller shall: (i) use commercially reasonable efforts to
cooperate with Buyer in Buyer’s efforts to obtain its own liquor license (or a
transfer of Seller’s liquor license) to serve alcoholic beverages at the
Properties, and (ii) at Seller’s sole cost and expense: (a) pay all amounts
payable to suppliers of alcoholic beverages for the purchases made by Seller
prior to the Closing, (b) promptly file all necessary returns and pay all taxes
due any governmental agency or department, including, without limitation, sales
and meals taxes, (c) bring current any expired liquor licenses and/or correct
any violations known to Seller, and (d) not take any action which will
invalidate, suspend or terminate the liquor license until such time that Buyer
obtains a permanent liquor license for the Properties. Seller shall be
responsible and liable for, with respect to the CLP Managed Properties only, all
applicable sales taxes, social security taxes, withholding taxes, unemployment
compensation tax and workers’ compensation tax accruing or otherwise payable
prior to the Closing Date.

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

36



--------------------------------------------------------------------------------

(b) New Alcoholic Beverage Licenses. Sellers do not guarantee the transfer or
re-issuance to Buyer of any licenses or permits necessary to serve alcoholic
beverages at any of the Properties. If Buyer desires to obtain new alcoholic
beverages licenses permitting them to serve alcoholic beverage at any Property,
then Buyer, as applicable, shall, at their sole cost, risk and expense (i) use
reasonable efforts to obtain all Governmental Approvals necessary to obtain such
new alcoholic beverage licenses as soon as reasonably practicable, but in any
event not sooner than the Closing Date, and (ii) follow all legal procedures and
processes necessary or advisable for them to obtain the new alcoholic beverage
licenses.

(c) Failure of Liquor Approvals has no Effect on Agreement. Buyer acknowledges
and agrees that the Purchase Price shall not be reduced, and Buyer shall not
otherwise be entitled to any compensation, in the event any or all new alcoholic
beverage licenses are not obtained by Buyer with respect to any Property and/or
in the event Buyer is not legally entitled to assume operation under any private
alcohol club permit. Buyer’s purchase of any Property is not contingent upon
Buyer’s obtaining any new alcoholic beverage licenses, or Buyer’s obtaining the
right to assume operations under any private alcohol club permits. Buyer shall
not have the right to terminate this Agreement, in full or with respect to any
Property, because of a failure, delay or uncertainty in obtaining any such
licenses or permits or any such right to assume operations under any such
private alcohol club permits. Buyer expressly waives any right of rescission
which might otherwise exist if Buyer is unable to obtain any or all alcoholic
beverage licenses and/or the right to assume operations under any private
alcohol club permits.

(d) Interim Management Agreement. Without limiting or otherwise affecting the
provisions of Section 9.4(d), if Buyer has not obtained new liquor licenses with
respect to one or more of the Properties by the Closing Date, and if permitted
under applicable law, then, so long as Buyer notifies the applicable Seller in
writing at least seven (7) Business Days before the Closing Date that Buyer
elects to enter into the same with the applicable Seller, the Seller, on the one
hand, and Buyer, on the other hand, shall execute and deliver, at the Closing,
an interim management agreement or beverage service agreement (each, an “Interim
Management Agreement”) with respect to the applicable Properties in form and
content reasonably acceptable to such Persons to allow Buyer, as applicable, to
operate the alcoholic beverage operations at the applicable Properties utilizing
the same liquor licenses which the applicable Seller currently utilizes. The
term of the Interim Management Agreement shall be from the Closing Date through
the earlier of the date which is one hundred eighty (180) days thereafter, or
the date Buyer obtains its own liquor license for the applicable Properties.
Under the Interim Management Agreement, among other things, (i) Buyer shall name
the Seller, as applicable, as an additional insured on Buyer’s commercial
general liability insurance policy (which policy must contain a liquor service
endorsement); (ii) the parties shall use reasonable efforts to maintain in full
force and effect, and if necessary renew, each applicable liquor license during
the term of the Interim Management Agreement; and (iii) Buyer shall protect,
defend, indemnify and hold harmless the Seller from and against any and all
Claims arising out of or in connection with the alcoholic beverage operations at
the Properties first accruing from and after the Closing Date, except to the
extent such Claims result from the gross negligence, bad faith, willful
misconduct or fraud of the applicable Seller. Buyer shall bear all costs of
preparing, executing and performing under each Interim Management Agreement,
including, payment of all costs incurred by Sellers in performing

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

37



--------------------------------------------------------------------------------

thereunder. No Seller shall have any liability for failure to agree to the terms
of an Interim Management Agreement.

ARTICLE 10 - REPRESENTATIONS AND WARRANTIES OF SELLER; SURVIVAL

10.1 Representations and Warranties of Seller. The Sellers make the following
representations and warranties to Buyer:

(a) Capacity. Each Seller represents and warrants that it is a limited liability
company (or, in the case of CLP Grapevine, a limited partnership) organized,
validly existing and in good standing under the laws of the State of Delaware
(or, with respect to CLP Grapevine, the State of Texas) and is qualified to do
business in each State where the ownership of its assets or the conduct of its
business makes such qualification necessary. Each Seller represents and warrants
that it has the requisite right, power, legal capacity, and authority to enter
into this Agreement and the Seller Conveyance Documents and to fully perform
each and all of its respective obligations under this Agreement and the Seller
Conveyance Documents.

(b) Due Authorization. Each Seller represents and warrants that this Agreement
and the Seller Conveyance Documents will, at the time such delivery is made, be
duly authorized, executed and delivered by the Seller making delivery of same,
and will be the legal, valid and binding obligations of such Seller enforceable
against such Seller accordance with its terms, and will not violate any
provisions of any agreement to which such Seller is a party or to which such
Seller is subject.

(c) Seller Not a “Foreign Person”. Each Seller represents and warrants that it
is not a “foreign person” within the meaning of Section 1445(f)(3) of the
Internal Revenue Code of 1986, as amended.

(d) Title to Properties, Personal Property and Goods and Inventory. Each Seller
represents and warrants that it is the sole legal and beneficial owner of the
Properties (and ground lessee’s leasehold interest in the CLP Groundlease
Properties) and the Personal Property and it has and shall convey to Buyer at
Closing good title to the Properties and the Personal Property owned by such
Seller free and clear of all liens, claims, security interests, leases,
restrictions, and encumbrances of any nature, except for the Permitted
Exceptions. Seller has not entered into any other contract or agreement of sale
of any kind with respect to any of the Properties with a party other than Buyer
which is presently effective. Except as may be set forth in a Ground Lease or
exception listed on a Title Commitment, to Seller’s knowledge, there are no
options to purchase or rights of refusal or first offer which are effective
(including any rights held by the members of any Private Club) with respect to
all or any portion of the Properties. Each Seller that owns a CLP Managed
Property represents and warrants that it is the sole legal and beneficial owner
of the Goods and Inventory with respect to such CLP Managed Property and has and
shall convey to Buyer at Closing good title to the Goods and Inventory owned by
such Seller free and clear of all liens, claims, security interests, leases,
restrictions, and encumbrances of any nature, except for the Permitted
Exceptions.

(e) Contracts and Equipment Leases. Sellers represent and warrant that, to their
knowledge: (i) all Contracts and Equipment Leases heretofore delivered to Buyer
as posted

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

38



--------------------------------------------------------------------------------

to the Data Room are in all material respects true, complete and correct copies
of such Contracts and Equipment Leases, respectively, (ii) there are no
outstanding contracts, commitments, leases, or agreements of any material nature
to which the Properties or the Property is or may become subject, except the
Contracts and Equipment Leases, respectively, (iii) Sellers have received no
notice from any party regarding any alleged default, which would be material and
which has not been previously cured or resolved, and (iv) to their knowledge,
there are no amendments or any other agreements concerning the Contracts or
Equipment Leases that are not included in the Contracts and Equipment Leases,
respectively.

(f) Management Contracts. Sellers represent and warrant that, to their
knowledge: (i) all Management Contracts listed on Schedule 10.1(f) and
heretofore delivered to Buyer are in all material respects true, complete and
correct copies of such Management Contracts, (ii) there are no outstanding
contracts or agreements relating to the operation of any of the CLP Managed
Properties to which any such CLP Managed Property is or may become subject,
except the Management Agreements, (iii) Sellers have received no notice from any
party regarding any alleged default under any management Contract, which would
be material and which has not been previously cured or resolved, and (iv) to
their knowledge, there are no amendments or any other agreements concerning the
Management Contracts that are not included in the Management Contracts.

(g) Leases. Sellers represent and warrant that, to their knowledge: (i) all
Leases listed on Schedule 10.1(g) and heretofore delivered to Buyer are true,
complete and correct copies of such Leases, (ii) there are no outstanding leases
or agreements relating to the operation of the CLP Leased Properties to which
any such CLP Leased Property is or may become subject, except the Leases (or any
sub-leases or concession agreements that may have been executed by a Tenant),
(iii) Sellers have received no notice from any party regarding any alleged
default, which would be material and which has not been previously cured or
resolved, and (iv) to their knowledge, there are no amendments or any other
agreements concerning the Leases that are not included in the Leases.

(h) Ground Leases. The Ground Leases provided to Buyer by Seller are true,
correct and complete copies of the Ground Leases between the Ground Lessors and
Seller, as tenant, including, to Seller’s knowledge, any and all amendments,
renewals and extensions thereof, and there are no other agreements or
arrangements other than the Ground Leases between the Ground Lessors and Seller
with respect to the leasing of the CLP Groundlease Properties, which would be
binding on Buyer or the CLP Groundlease Properties subsequent to Closing. To
Seller’s knowledge, the Ground Leases are in full force and effect. To Seller’s
knowledge, the Ground Lessors are not in default of any of their obligations
with respect to the Ground Leases. Seller has not given or received any written
notice of default under the Ground Leases which such default remains uncured.
All rent and other amounts due and payable under the Ground Leases have been
paid current.

(i) Compliance with Legal Requirements. Except as set forth on Schedule 10.1(i),
to the knowledge of Sellers there are no pending governmental proceedings to
alter or restrict the zoning or the permitted uses applicable to the Property.
To Sellers’ knowledge, Sellers have not received any notice, written or
otherwise, from any Governmental Authority requiring the correction of any
condition with respect to the Land, the Improvements or the

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

39



--------------------------------------------------------------------------------

Tangible Personal Property which might be in violation of any Legal Requirement
and there exists no condition with respect to the Land, the Improvements or the
Tangible Personal Property that is in violation of a Legal Requirement. To
Seller’s knowledge, Sellers have not received any notice, written or otherwise,
from any homeowner’s association or similar body alleging violations by any
Property of any applicable recorded covenants, conditions or restrictions.
Sellers represent and warrant that, to their knowledge, all Licenses and Permits
heretofore posted to the Data Room or delivered to Buyer are in all material
respects true, complete and correct copies of such Licenses and Permits. To
Seller’s knowledge, Seller has received no written notice alleging any material
violation or non-compliance with any Licenses and Permits.

(j) Litigation. Except as set forth on Schedule 10.1(j), to Seller’s knowledge
there are no pending lawsuits or proceedings involving any Property or any
Seller’s rights in, to or under the Property that affects the ownership or
ongoing operations of any Property. To Sellers’ knowledge, except as set forth
on Schedule 10.1 (j) there are no existing, pending or threatened actions,
suits, litigation, claims, proceedings, or governmental investigations with
respect to any aspect of the Property or the Properties or affecting Sellers’
right to enter into or perform this Agreement.

(k) Employees. Seller has no employees at the Properties. Seller does not have a
non-qualified retirement plan, qualified retirement plan, or deferred
compensation plan for any employee at the Properties, and, accordingly, there
are no past service liabilities or funding requirements due any employee of
Seller under any retirement plan, deferred compensation plan, or similar plan.

(l) Due Diligence Materials. All of the Due Diligence Materials provided to
Buyer pursuant to the terms of this Agreement, as of the date hereof and as of
the Closing, include all such materials in Sellers’ possession or control in all
material respects.

(m) Absence of Condemnation Proceedings. Except as set forth on Schedule
10.1(m), to Seller’s knowledge Sellers have received no written notice of any
pending or threatened eminent domain or condemnation proceeding affecting any
Property or any portion thereof, and to the knowledge of Sellers, there is no
pending or eminent domain or condemnation proceeding affecting any Property or
any portion thereof.

(n) This Agreement Not in Conflict. To the knowledge of Sellers, subject to the
obtaining of the Ground Lessor Consents or any third party consents required to
assign the Contracts, License and Permits or Equipment Leases, (i) neither this
Agreement nor the consummation of the transactions contemplated by this
Agreement will result in a breach of or constitute a default under any other
agreement, commitment or obligation to which any Seller or any of the Property
is bound, and (ii) no order, permission, consent, approval, license,
authorization, registration or validation of, or filing with, or exemption by,
any governmental agency, commission, board or public authority is required to
authorize, or is required in connection with, the execution, delivery and
performance of this Agreement by Seller or the taking by Seller of any action
contemplated by this Agreement.

(o) Solvency. No Seller has: (a) filed any voluntary petition in bankruptcy
(liquidation or reorganization) or suffered the filing of any involuntary
petition by its creditors;

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

40



--------------------------------------------------------------------------------

(b) made a general assignment for the benefit of creditors; (c) suffered the
appointment of a receiver or trustee to take possession of all or substantially
all of its assets; or (d) suffered the attachment or other judicial seizure of
all or substantially all of its assets.

(p) Financial Statements. The financial statements posted by Sellers to the Data
Room (as of the Effective Date) to Sellers’ knowledge: (i) are true, correct and
complete in all material respects, and (ii) do present fairly the financial
results of the Properties for the periods to which they pertain. To Seller’s
knowledge, there has been no material adverse change in the financial condition
of any Property since the most recent period covered by such financial
statements.

(q) Names, Trademarks, Logos. Except as reflected on Schedule 10.1(q), Sellers
do not have knowledge of any restrictions or rights of third parties that would
prevent Sellers from effectively assigning the names, trademarks and logos used
in the operation of the Properties to Buyer at Closing nor have Sellers received
any notice or allegation that the use of such names, trademarks, and logos by
Sellers in the operation of the Properties as and where now conducted violates
or infringes the rights of any other person or entity.

(r) Properties Memberships. Except as disclosed in the Membership Documents or
on Schedule 10.1(r) attached hereto, and except for concessions or waivers of
monthly dues, fees or other rules or obligations that may be granted to
individual members as a matter of member relations (which, singly or in the
aggregate, would not be material), with respect to all CLP Managed Properties to
Sellers’ knowledge there are no generally applicable covenants, restrictions, or
agreements (including any rule, regulation, or bylaw relating to membership)
made by Sellers with respect to the Properties concerning (i) the total
allowable number of Members or classes of membership in the Properties,
(ii) qualifications or approval required for new Members, (iii) the amount or
refundability of initiation fees, deposits, course fees, or other fees to be
charged to the membership generally for their usage of the Land and the
Improvements, (iv) refund rights or other rights of members of the Properties,
or (v) rights of members to acquire any portion of the Properties, including,
without limitation, any rights of first offer, rights of first refusal or
options to purchase. The membership list attached as Schedule 10.1(r) is, to
Sellers knowledge, a true and correct listing, with respect to each CLP Managed
Property that is a Private Club, of (1) all members in such Private Clubs as of
the date of such report and (2) each member’s membership classification.

(s) Environmental Laws. To Sellers’ knowledge, except as disclosed in any
environmental reports provided to Buyer in the Date Room or obtained by Buyer,
Sellers have not received, and Sellers do not have knowledge that any previous
owner or occupant of the Land received any written citation, directive, demand,
pleading, complaint, claim, information inquiry, notice of potential
responsibility, notice of violation, order, notice of investigation, or other
written communication, from any governmental authority, or any person or entity,
regarding (i) the existence of any Hazardous Material (including friable
asbestos) in, on, under, or migrating from, the Land in violation of
Environmental Laws or (ii) the actual liability or responsibility of Sellers
under any Environmental Law. To the Sellers’ knowledge, no Hazardous Materials
have been located upon, stored, handled, installed or disposed in, on or about
any Property in amounts or quantities in violation of Environmental Laws or
which would be required to be remediated under any Environmental Laws.
Notwithstanding any other

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

41



--------------------------------------------------------------------------------

provision of this agreement, this Section 10.1(s) constitutes Sellers’ sole and
exclusive representation and warranty with respect to Environmental Laws,
Hazardous Materials, asbestos or other environmental matters.

(t) Utilities. To Sellers’ knowledge, no fact or condition exists that could
reasonably be expected to result in the termination or impairment in the
furnishing of utility services to the Properties, including water, solid waste
and sewage disposal, telephone, gas, and electricity. To Sellers’ knowledge,
such facilities and services available as of the Effective Date are adequate for
the use and operation of the Properties as currently conducted.

(u) Bookings. The Sellers that own CLP Managed Properties represent and warrant
that the list attached as Schedule 10.1(u) is, as of the date stated therein, a
true and correct list in all material respects of Bookings to take place after
the Closing and of the deposits received with respect to such Bookings.

(v) Balances. (A) The list of Reserves, Escrow Accounts and Prepaid Annual Dues
attached hereto as Schedule 10.1(v)(A) is a true, correct and complete list of
the Reserves, Escrow Accounts and Prepaid Annual Membership Dues as of the date
of such list; (B) the list of Seller Receivables balances attached hereto as
Schedule 10.1(v)(B) is a true, correct and complete list of the Seller
Receivables balances as of the date of such list; (C) the list of
Valencia/Weston Notes balances attached hereto as Schedule 5.2(b) is a true,
correct and complete list of the Valencia/Weston Notes balances as of the date
of such list; (D) the list of security deposit balances under the Leases
attached hereto as Schedule 10.1(v)(D) is a true, correct and complete list of
such security deposit balances as of the date of such list; and (E) the list of
security deposit balances under the Ground Leases attached hereto as
Schedule 10.1(v)(E) is a true, correct and complete list of such security
deposit balances as of the date of such list.

(w) XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

10.2 Knowledge of Sellers. The term “knowledge of Sellers” or any similar phrase
as used in this Agreement shall be limited to the actual, and not constructive,
knowledge of Mike Tetrick, Gary Rosmarin and Tracey Bracco, without imposing any
duty of investigation or inquiry or personal liability upon any such
individuals.

10.3 Warranties Survive Closing. The representations and warranties made in this
Agreement by any Seller shall not merge into any instrument of conveyance
delivered at the Closing; provided, however, that no Claim by Buyer for breach
of any representation or warranty made in this Agreement may be prosecuted by
Buyer unless (a) Buyer has on or before the expiration of the Survival Period
(or, with respect to Known Matters, prior to the Closing), delivered a notice to
Sellers (i) setting forth in reasonable detail the facts upon which the Claim is
based, (ii) containing a specific statement of the representations or warranties
which Buyer, claims to have been inaccurate, and (iii) containing a statement of
the amount of damages claimed; (b) Buyer has, on or before the expiration of the
Survival Period, commenced suit in a

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

42



--------------------------------------------------------------------------------

court of appropriate jurisdiction for breach of such representation and
warranty, and (c) such claim is permitted under the terms of Section 10.4 below.

10.4 Limitation on Claims. Notwithstanding any provision of this Agreement to
the contrary, no Seller shall have any liability to Buyer or any of their
Affiliates, with respect to any Claims based on Known Matters of which Buyer has
actual knowledge or notice prior to the Effective Date. If Buyer first obtains
information providing notice or actual knowledge of Known Matters after the
Effective Date but prior to the Closing, and with knowledge or notice of same,
nevertheless consummates the transaction contemplated by this Agreement, Buyer
agrees that Sellers shall have no liability to Buyer or any of its Affiliates
with respect to any Claims relating to such Known Matters unless, prior to
consummation of the Closing, such party delivers written notice to Sellers
(i) setting forth in reasonable detail the Known Matters upon which the Claim is
based, (ii) containing a statement of the representations or warranties which
Buyer claims to have been inaccurate, and (iii) containing a statement of the
amount of damages for which Buyer believes Sellers are liable because of such
Known Matters (which estimate shall not be binding on Sellers). In any event, if
Buyer discovers a breach of any such representations or warranties of Sellers,
whether prior to or following the Closing, the Sellers shall not be liable,
individually or collectively, in connection therewith, unless and until (in
addition to the other limitations set forth in Section 10.3 or in the foregoing
provisions of this Section 10.4) the total of all Claims for indemnity or
damages with respect to any such breach, combined with any liability under
Section 13.12, is reasonably estimated to exceed Two Hundred Fifty Thousand
Dollars ($250,000.00) in the aggregate (the “Floor”), in which event and once
the Floor is reached, Sellers shall be liable for the full amount of all such
losses, subject to the Seller Liability Cap (as defined below). Known Matters of
which Buyer has actual knowledge of prior to the Effective Date, and Known
Matters of which Buyer first has actual knowledge of after the Effective Date
but on or before the Closing Date and that are not identified in writing by
Buyer to Sellers prior to consummation of the Closing, shall not form the basis
of a Claim and shall not be counted in determining whether the Floor has been
reached. In no event shall any Seller be liable to Buyer, or any of its
affiliates, designees, successors or assigns for indirect, special, speculative
or punitive damages arising out of or in connection with this Agreement.
Further, Buyer acknowledges and agrees that Sellers total liability, in the
aggregate, under this Section 10.4 and under Section 13.12 shall not exceed Six
Million Four Hundred Thousand Dollars ($6,400,000) (the “Seller Liability Cap”).

ARTICLE 11 - REPRESENTATIONS AND WARRANTIES OF BUYER; SURVIVAL

11.1 Representations and Warranties of Buyer. Buyer makes the following
representations and warranties to Sellers:

(a) Capacity of Buyer. Buyer is a limited liability company organized, validly
existing and in good standing under the laws of the State of Delaware and is
qualified to do business in all states in which the ownership of its assets or
the conduct of its business makes such qualification necessary. Buyer has the
requisite right, power, legal capacity, and authority to enter into this
Agreement and to fully perform each and all of its obligations under this
Agreement.

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

43



--------------------------------------------------------------------------------

(b) Due Authorization. All of the documents to be executed by Buyer and
delivered to any Seller or to Escrow Holder will, at the time delivery is made,
be duly authorized, executed and delivered by Buyer, and will be the legal,
valid and binding obligations of Buyer enforceable against Buyer in accordance
with their respective terms, and will not violate any provisions of any
agreement to which Buyer is a party or to which Buyer or any material part of
its assets is subject.

(c) Required Consents. Buyer has obtained and will maintain in effect all
internal and governmental and other third party consents required for the
execution and delivery of this Agreement. Buyer has obtained all internal and,
to Buyer’s knowledge, governmental and third party consents required for the
Buyer’s performance of this Agreement and its consummation of the transactions
contemplated hereby.

(d) Assignees. As a condition to the right of Buyer to assign its rights
hereunder to any assignee or designee permitted by Section 19.13, Buyer shall
cause each such assignee or designee to make representations and warranties to
the Sellers substantially similar to those contained in the foregoing
subsections of this Section 11.1.

(e) Sufficient Funds. Buyer will have access at Closing to immediately available
funds sufficient to complete the Acquisition. Buyer’s obligation to acquire the
Properties is not subject to any financing condition or financing contingency.

(f) XXXXXXXXXX

11.2 Warranties Survive Closing. The representations and warranties made in or
pursuant to this Agreement by Buyer (or any assignee or designee thereof
pursuant to Section 11.1(d)) shall not merge into any instrument or conveyance
delivered at the Closing; provided, however, that no Claim by Seller for breach
of any representation or warranty made in this Agreement may be prosecuted by
such Person following the Closing Date unless such Person has (a) on or before
the expiration of the Survival Period, delivered a notice to Buyer (i) setting
forth in reasonable detail the facts under which the Claim is based,
(ii) containing a specific statement of the representations or warranties which
such Person claims to have been inaccurate, and (iii) containing a statement of
the amount of damages claimed and (b) on or before the expiration of expiration
of the Survival Period, commenced suit in a court of appropriate jurisdiction
for breach of such warranty. In no event shall Buyer be liable to any Seller, or
any of its affiliates, designees, successors or assigns for indirect, special,
speculative or punitive damages arising out of or in connection with this
Agreement.

ARTICLE 12 - DISCLAIMER; AS-IS CONVEYANCE; DISCHARGE

12.1 Disclaimer. Except for the express representations and warranties of
Sellers made in this Agreement and in the Seller Conveyancing Documents, the
Sellers disclaim and shall not be liable for any and all verbal and/or written
statements, conversations, representations or information, if any, otherwise
made or given by any such Person or any of their respective agents, employees,
attorneys or representatives, or the affiliates, successors, or assigns of any
of them, or by any other Person or Persons, to Buyer, to any agent or employee
of Buyer, or to any

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

44



--------------------------------------------------------------------------------

other Person or Persons, with respect to any aspect or feature of the Properties
or any Associated Property (including any information related to a Property’s
value, condition, or compliance with laws, the status of any permits or
approvals, or the existence or absence of any Hazardous Materials on any
Property). All such statements, conversations, representations and information,
if any, are merged into and superseded by this Agreement, and Buyer agrees that
it shall not be entitled to rely upon any such statements, conversations,
representations or information. As used herein, the term “Hazardous Materials”
means any flammable items, explosives, radioactive materials, hazardous or toxic
substances, material or waste or related materials, including any substances
defined as or included in the definition of “hazardous substances,” “hazardous
wastes,” “hazardous materials” or “toxic substances” regulated under any
applicable federal, state or local laws, rules or regulations but, except as
expressly provided herein, does not include asbestos.

12.2 As Is Conveyance. Except as expressly set forth in this Agreement and in
the Seller Conveyancing Documents, Buyer agrees on behalf of itself and its
designees, successors and assigns that, upon the Closing, any Person to whom any
Property shall be conveyed shall conclusively be deemed to have accepted such
Property in its then existing condition, “AS IS, WHERE IS AND WITH ALL FAULTS”
without representation or warranty of any kind or nature whatsoever and with all
faults and problems of any kind and/or nature whatsoever that may then exist,
whether the same are of a legal nature, a physical nature, or otherwise and
whether they are known or unknown to such Person and whether or not such faults
are latent or capable of being discovered at or prior to Closing. Sellers and
Buyer acknowledge that this basis upon which the Properties are being sold was a
material factor in reaching an agreement on the Purchase Price. Without limiting
Sellers’ representations and warranties expressly set forth in this Agreement or
in the Seller Conveyancing Documents, Buyer further acknowledges that such
existing conditions, faults, and problems include or may include (by way of
illustration only, and without in any way limiting the generality of the
foregoing) the following: (a) any possibility that the construction and/or use
of the Property may not be in accordance with applicable statutes, ordinances,
rules, regulations, building codes, zoning restrictions, master plan
restrictions, or administrative or judicial orders or holdings, whether or not
appearing in the public records or in material, if any, supplied to Buyer by
Seller or otherwise; (b) any possibility that construction or other defects may
exist in the Property; (c) any possibility that the Property is contaminated
with Hazardous Materials; and (d) any possibility that the Leased Equipment is
not currently in the condition required under the terms of the applicable
Equipment Lease. Without limiting the generality of the foregoing, and further
without limiting Sellers’ representations and warranties expressly set forth in
this Agreement or in the Seller Conveyancing Documents, Buyer acknowledges and
agrees that it is acquiring the Properties pursuant to this Agreement based
solely on Buyer’s own evaluation of the Properties’ condition and past and
future financial performance. Buyer represents, warrants and acknowledges that
it is experienced in the ownership and/or operation of golf course properties,
that it is competent to evaluate the physical and operational condition and
prospects of the Properties, that it has had the opportunity to conduct due
diligence on the Properties and to satisfy itself as to the condition and
quality of operations thereof, and that it has satisfied itself as to such
condition and quality of operations.

12.3 Discharge. Except as otherwise contemplated by or provided to the contrary
in this Agreement, including, without limitation, Seller’s representations and
warranties contained in Article 10 above and Buyer’s rights and remedies in the
event of Seller’s breach thereof,

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

45



--------------------------------------------------------------------------------

Buyer, on behalf of itself and its agents, heirs, successors and assigns waives,
releases, acquits and forever discharges Sellers, and their respective
affiliates, owners, officers, directors, partners, employees, agents and
representatives, of and from any and all Claims whatsoever, direct or indirect,
known or unknown, foreseen or unforeseen (including but not limited to Claims
for cost recovery or contribution under Environmental Laws), which such Person
or any of such Person’s heirs, successors, or assigns now has or which may arise
in the future on account of or in any way related to or in connection with any
past, present or future aspect, feature, characteristic, circumstance or
condition relating to, arising out of or in connection with any of the Property.
THE FOREGOING WAIVER AND RELEASE SHALL APPLY TO ANY AND ALL SUCH CLAIMS WHICH IN
WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OR ANY SELLER
AND/OR ANY STRICT LIABILITY.

 

 

 

  Buyer’s Initials

WAIVER OF CALIFORNIA CIVIL CODE SECTION 1542. In connection with any release in
this Agreement, the Buyer, on behalf of itself, its successors, assigns and
successors in interest, waives the benefit of California Civil Code
Section 1542, which provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

 

 

  Buyer’s Initials

ARTICLE 13 - SELLER COVENANTS

13.1 Insurance to Remain in Force Through Closing. Sellers shall or shall cause
the applicable Tenant or Manager to maintain continuously in force through the
Closing Date policies of insurance substantially equivalent to those insurance
policies in existence as of the Effective Date (except to the extent that, for
reasons beyond the reasonable ability of the Sellers to control, particular
terms of coverage are no longer available at commercially reasonable rates, in
which case Sellers shall notify the Buyer, promptly after becoming aware
thereof, of any such terms of coverage that are no longer available at
commercially reasonable rates). Subject to the terms and provisions of
Section 16.1, the risk of loss in and to the Properties shall remain vested in
Seller until the consummation of the Acquisition at the Closing.

13.2 Maintenance and Operation of Property.

(a) Prior to the Closing, the Sellers, as applicable, shall use commercially
reasonable efforts (including the exercise of enforcement remedies, after
consultation with Buyer and Buyer’s approval thereof) to cause Tenant or Manager
with respect to each Property, as applicable, to (i) comply with (and not
modify, amend, renew, extend, waive material rights under or terminate, except
as otherwise specified under this Agreement) the applicable Ground Leases,
Leases, Management Agreements (including the Master Management Agreement), Legal
Requirements, Environmental Laws, Membership Documents, Equipment Leases,
Licenses and

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

46



--------------------------------------------------------------------------------

Permits, Permitted Exceptions, Warranties, Water Rights and Contracts, (ii)
operate, maintain and repair the Properties in the ordinary course of business
consistent with sound business practices, and to maintain substantially the same
services and levels of Goods and Inventory at each Property as are maintained in
the ordinary course of business in accordance with past practices subject to
adjustments for seasonality but at the levels at which such inventories were
maintained for corresponding months of prior years, and maintain the Personal
Property (and not take any action which will invalidate, suspend, terminate or
otherwise cause a Material Adverse Effect with respect to any Intangible
Personal Property), as required under the applicable Lease or Management
Agreement (including the Master Management Agreement) and (iii) make deposits
into and only make such expenditures from the Reserves as contemplated in and in
all material respects in accordance with the applicable Lease or Management
Agreement. Sellers shall provide Buyer with periodic updates (but no more
frequently than weekly) of deposit and expenditure activity of the Reserves
during the period from the Effective Date through the Closing Date. No Personal
Property shall be transferred or removed from the Property unless the same is
replaced with similar items of at least equal quality prior to Closing. All
Bookings shall be on an arm’s-length basis and made in the ordinary course of
business. Sellers will not grant any new material Monetary Liens, impose
restrictive covenants or material exceptions to title on the Property without
the prior written consent of Buyer or enter into any contracts, agreements,
offers or back-up offers with respect to a sale of the Properties. The Tenants
and Managers may enter into new Contracts in the ordinary course of business in
a manner consistent with past practices (which shall be Approved Contracts if in
the name of Seller provided that Seller promptly provides Buyer with copies of
any such new Contracts that have a term in excess of one year or that would
require aggregate payments by the owner of the applicable Property in excess of
$10,000); provided, however, that any new Contract that is Material Contract and
has terms or provisions that require Seller approval pursuant to the terms of
the Lease or Management Agreement, shall require the consent of Buyer, which
consent shall not be unreasonably withheld, conditioned or delayed (and, where
Sellers advise Buyer that a Material Contract is necessary to make urgent
repairs or to respond to exigent circumstances, Buyer agrees to respond to
Sellers’ request for approval within five (5) Business Days); in the absence of
a contrary response to Sellers’ request for approval within such period, Buyer
shall be deemed to have approved the request.

(b) All notices of violations of laws, ordinances, permits, restrictions,
easements, encumbrances or regulations applicable to the Properties (“Violations
of Law”), which are received by Sellers prior to the Closing and sent by any
person, association, governmental department, agency or bureau having
jurisdiction as to conditions affecting the Properties shall be promptly
delivered to Buyer.

(c) Seller shall not withdraw, settle or otherwise compromise any protest or
reduction proceeding affecting real estate taxes assessed against the Properties
for any fiscal period in which the Closing is to occur or any subsequent fiscal
period without the prior written consent of Buyer. Real estate tax refunds and
credits received after the Closing which are attributable to the fiscal tax year
during which the Closing occurs shall be apportioned between Seller and Buyer,
after deducting the expenses of collection thereof, based upon the relative time
periods each owns the Property, which obligation shall survive the Closing.

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

47



--------------------------------------------------------------------------------

(d) XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

(e) Seller shall use commercially reasonable efforts to cooperate with Buyer as
necessary to enable Buyer, at Buyer’s cost, unless otherwise specified herein,
to procure or to transfer and to maintain all Licenses and Permits. Prior to
Closing, Seller shall deliver to Buyer copies of any quarterly, monthly, weekly
and, to the extent available, daily operating statements (and other reports
requested by Buyer) with respect to the Properties prepared by or on behalf of
Seller.

13.3 Payment of Bills. Sellers with respect to the CLP Managed Properties shall
pay or cause to be paid all Sellers Payables, including bills and invoices for
labor, goods, materials, services, utility charges, employee salary and benefits
and all other charges for goods or services furnished to the Properties prior to
the Closing Date. Notwithstanding anything to the contrary recited herein, in no
event shall Sellers delay the payment of any of Sellers Payables that would
interfere with or disrupt the operation of the Properties.

13.4 Employees.

(a) Sellers and Buyer acknowledge that all employees at the Properties are
employees of the applicable Tenant or Manager, or their respective Affiliates.
Sellers and Buyers further acknowledge that by assigning the Leases and
Management Agreements to Buyer at Closing, no termination of employment of
employees shall occur in connection with the Closing, and that it is the
understanding and expectation of the parties that the transaction contemplated
by this Agreement does not create any liability under the WARN Act (129 U.S.C. §
2101 et seq.). However, to the extent any WARN Act liability (“WARN Act
Liability”) arises or is asserted to arise in connection with the transaction
contemplated by this Agreement and a termination of employees on or after the
Closing Date (such as in connection with the delivery of the termination notice
for the Master Management Agreement or by Buyer terminating or causing the
termination of Lease or Management Agreement following Closing), such liability
shall be the responsibility of Buyer and Buyer hereby agrees to indemnify,
defend and hold harmless the Sellers, Tenants and Managers and each of their
respective affiliates, directors and officers against such liability.

(b) Sellers acknowledge that, with respect to each CLP Managed Property, the
applicable Seller shall pay and shall remain liable for the cost of all employee
wages, salaries and benefits that accrued prior to the Closing Date. Each such
employee and independent contractor shall have received all wages, salary,
bonuses, severance, accrued vacation and sick leave, and any other benefits to
which such employee and independent contractor is entitled as of and through the
date of the Closing.

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

48



--------------------------------------------------------------------------------

13.5 Efforts to Obtain Estoppels and Consents.

(a) Ground Lessor’s Estoppels and Consents; Tenant Estoppels; Manager Estoppels.
Commencing on the Effective Date, Sellers shall use commercially reasonable
efforts to obtain (a) the Ground Lessor’s Consents (and Ground Lessor’s lender’s
consents, if required) for each CLP Groundlease Property (subject to Buyer’s
compliance with the provisions of Section 19.13, if applicable), (b) a Ground
Lease Estoppel from each Ground Lessor containing substantially the information
and scope set forth in Exhibit G with such changes thereto as the applicable
Ground Lessor shall reasonably require, provided any material change is subject
to Buyer’s approval, which will not be reasonably withheld, conditioned or
delayed, (c) the Tenant Lease Estoppels, and (d) the Manager Estoppels.

(b) Buyer Cooperation. Buyer shall promptly provide such information (including
financial information), and take such further actions as any Ground Lessor or
any third party reasonably requests in connection with any Ground Lessor’s or
Ground Lessor Lender’s evaluation of whether to approve the assignment of a
Ground Lease to Buyer or any other third party’s evaluation of whether to give a
consent. Buyer agrees to provide to Seller, no later than two (2) Business Days
following the Effective Date, a complete set of materials regarding Buyer to be
distributed to the applicable Ground Lessor for Ground Lessor’s review in
connection with evaluating the assignment of the Ground Lease to Buyer as
contemplated in the applicable Ground Lease. Buyer agrees to make
representatives available for all meetings with Ground Lessors concerning
requests for Ground Lessor’s Consents and Ground Lease Estoppels. The parties
shall cooperate in setting meetings with Ground Lessors and in providing such
information as Ground Lessors may reasonably request concerning the financial
condition, operations and experience of those affiliates of Buyer that are
designated to assume the applicable Seller’s obligations under the Ground Lease.
Requests for Ground Lessor’s Consents shall be made without offering a guaranty
of the Buyer’s parent company. However, if the response of the Ground Lessor to
a request for a Ground Lessor’s Consent indicates that such Ground Lessor does
not find the financial condition of Buyer, or Buyer’s proposed assignee pursuant
to Section 19.13, to be acceptable, and if terms of such Ground Lease permit the
Ground Lessor to consider the financial condition of any proposed assignee,
Buyer, as applicable, agrees to offer such Ground Lessor a guaranty by such
party’s parent company (or such affiliate thereof as such Ground Lessor may
accept) of those obligations of the Tenant under the applicable Ground Lease
that arise from and after the Closing Date. The form of guaranty shall be
reasonably acceptable to Buyer and shall in no event obligate the guarantor
thereunder to guaranty any obligations other than those obligations of the
Tenant under the applicable Ground Lease accruing from and after the date of
assignment.

13.6 Violation of Representations. From the Effective Date until Closing,
Sellers shall not knowingly and willfully take any action or omit to take any
action which action or omission, to Sellers knowledge, would have the effect of
causing any of the representations, warranties, or covenants of Sellers
contained in this Agreement to be untrue in any material respect as of the date
such action is taken or omitted.

13.7 Governmental Inquiries. Sellers hereby acknowledge and agree that, subject
to the terms of the Site Access Agreement, from the Effective Date to the
Closing Date or earlier termination of this Agreement, Buyer may contact any and
all federal, state, and local

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

49



--------------------------------------------------------------------------------

governmental entities, agencies, and departments in order to inquire about and
investigate any and all matters relating to the Properties; provided, however,
that, Buyer shall first give Sellers notice of any proposed communication with
any Governmental Authority, describing in reasonable detail the purpose thereof,
and Sellers shall have the right to accompany Buyer or join Buyer in any such
communications (including meetings, letters, telephone conferences, emails or
other communications) with any Governmental Authority or any employee or
official thereof.

13.8 Representations and Warranties of Seller. Between the Effective Date and
the Closing Date, Sellers shall promptly notify Buyer in writing if any such
Person acquires, through the individuals listed in Section 10.2, actual
knowledge of a fact or condition that causes any of the representations and
warranties set forth in Section 10.1 to be untrue in any material respect, and,
subject to Buyer’s termination right set forth in Section 6.2(o), Sellers agree
to execute a Bringdown Certificate at Closing, restating those representations
and warranties as of the Closing Date and making any changes thereto that may be
required to reflect changes in circumstances after the Effective Date.

13.9 XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

13.10 Tax Clearance Certificates. On or before five (5) Business Days after the
Effective Date, with respect to each of the CLP Managed Properties, Sellers
agree to request tax clearance certificates to be issued by each state and local
Governmental Authorities where such CLP Managed Properties are located (provided
and to the extent such certificates are available in such states) with respect
to any state or local sales, use, occupancy, motor vehicle, liquor, employment
or other tax that is due and owing from that state or local Governmental
Authority indicating that Sellers have paid all such state or local taxes owed
by Sellers through the Closing

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

50



--------------------------------------------------------------------------------

Date with respect to that Governmental Authority. If, in respect to any
application for tax clearances made pursuant to this Section 13.10, any
Governmental Authority asserts that Sellers are liable for any such tax, Sellers
shall promptly pay any and all such amounts and shall provide evidence on or
before the Closing Date to Buyer that such liabilities have been paid in full or
otherwise satisfied and if not satisfied on the Closing Date, Sellers’
obligation to pay such amounts shall survive the Closing Date. Notwithstanding
the foregoing, Buyer acknowledges that the receipt of any such tax clearance
certificate shall not be a condition to close.

13.11 Rights of First Refusal to Purchase. Immediately following the Effective
Date, Seller shall give the required written notice to (a) the City of
Grapevine, Texas, with regard to its direct lease and sublease at Cowboys Golf
Club (“Cowboys Ground Lessor”) and (b) to Westbrook Cinco East, LP and NNP
II-Cinco West, LP (collectively, “Cinco Developer”) with regard to Cinco Ranch
Golf Club, that the subject transactions contemplated herein have triggered such
parties’ respective rights of first refusal to purchase such Properties. In the
event that either or both Cowboys Ground Lessor and Cinco Developer elect to
exercise its respective rights of first refusal to purchase the designated
Property (or objects to or disputes any portion of the notice, delays or
otherwise refuses to respond) within the earlier of (a) the time period required
for such election pursuant to the document establishing such right or (b) sixty
(60) days after providing notice of such election (the “ROFR Period”), the
applicable Property shall be dropped from the Acquisition and the Purchase Price
shall be reduced by the Allocated Purchase Price for such Property; and if
applicable, Escrow Agent shall return the escrowed Allocated Purchase Price for
such Property to Buyer in accordance with this Section 13.11. In the event the
Closing occurs prior to the expiration of the ROFR Period, the affected Property
shall not be conveyed at Closing, the Allocated Purchase Price and all closing
documents related to such Property shall be delivered into Escrow with the
Escrow Agent, which Property or Properties shall be deemed to be Follow On
Properties conveyed as part of a Follow On Closing in accordance with the terms
of Section 6.2(c) if the party electing to exercise its right of first refusal
to purchase later waives or loses such right prior to the expiration of the ROFR
Period.

13.12 Survival of Covenants. Notwithstanding any provision of this Agreement to
the contrary, no Seller shall have any liability to Buyer or any of its
Affiliates, with respect to any Claims based on Known Matters of which Buyer has
actual knowledge or notice prior to the Effective Date. If Buyer first obtains
information providing actual knowledge or notice of Known Matters after the
Effective Date but prior to the Closing, and with actual knowledge or notice of
same, nevertheless consummates the transaction contemplated by this Agreement,
Buyer agrees that Sellers shall have no liability to Buyer or any of its
Affiliates with respect to any Claims relating to such Known Matters unless,
prior to consummation of the Closing, such party delivers written notice to
Sellers (i) setting forth in reasonable detail the Known Matters upon which the
Claim is based, (ii) containing a statement of the covenants that Buyer claims
to have been breached, and (iii) containing a statement of the amount of damages
for which Buyer believes Sellers are liable because of such Known Matters (which
estimate shall not be binding on Sellers). In any event, if, Buyer discovers a
breach of any covenant of the Sellers, whether prior to or following the
Closing, the Sellers shall not be liable, individually or collectively, in
connection therewith, unless and until (in addition to the limitations set forth
above and in Sections 10.3 and 10.4) the total of all Claims for indemnity or
damages with respect to any such breach, combined with any liability under
Section 10.4, is reasonably estimated to exceed the Floor, in which event and
once the Floor is reached, Sellers shall be liable for the full amount of

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

51



--------------------------------------------------------------------------------

all such losses, but the Sellers shall not be liable, individually or
collectively, in connection therewith in excess of the Seller Liability Cap.
Known Matters of which Buyer has actual knowledge of as of the Effective Date,
or Known Matters of which Buyer first has actual knowledge of after the
Effective Date but prior to the Closing and that are not identified in writing
by Buyer to Sellers prior to consummation of the Closing, shall not form the
basis of a Claim and shall not be counted in determining whether the Floor has
been reached. In no event shall any Seller be liable to Buyer or any of its
affiliates, designees, successors or assigns for indirect, special, speculative
or punitive damages arising out of or in connection with this Agreement.

13.13 XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

52



--------------------------------------------------------------------------------

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

53



--------------------------------------------------------------------------------

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

ARTICLE 14 - BUYER COVENANTS

14.1 Buyer’s and Sellers’ Delivery of Documents. If this Agreement terminates
for any reason, then, at Sellers’ request, Buyer shall, within five (5) days
after Sellers’ written request therefor, either return to Seller or certify to
Seller that it has destroyed, as Buyer may elect, all Due Diligence Materials
provided by Seller to Buyer or any other Due Diligence Parties pursuant to this
Agreement. The provisions of this Section 14.1 shall survive any termination of
this Agreement.

14.2 Title Matters. Buyer shall have the right to approve any new encumbrances
or exceptions affecting title that arise from and after the Effective Date that
have or would be reasonably expected to have a Material Adverse Effect.

14.3 Environmental Assessments. Buyer agrees to share with Sellers all
environmental assessments prepared at the request of Buyer, including
preliminary drafts as well as final reports, upon payment by Seller of 50% of
the costs of such assessments. Buyer shall not report any environmental
condition affecting a Property (unless and until Buyer shall have acquired such
Property), except as may be required pursuant to Legal Requirements.

14.4 Representations and Warranties of Buyer. Between the Effective Date and the
Closing Date, Buyer shall promptly notify Sellers in writing if Buyer acquires
actual knowledge of a fact or condition that causes any of the representations
and warranties set forth in Section 11.1, as applicable, to become untrue in any
material respect.

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

54



--------------------------------------------------------------------------------

ARTICLE 15 - CONDITIONS PRECEDENT TO CLOSE THIS TRANSACTION

15.1 Buyer’s Conditions Precedent. Buyer’s obligation to consummate the
transactions contemplated by this Agreement is subject to the satisfaction or
waiver in writing of the following conditions precedent (the “Buyer’s Conditions
Precedent”):

(a) The transactions contemplated under this Agreement to be effected on the
Closing Date shall not have been restrained or prohibited by any injunction or
order or judgment rendered by any court or other governmental agency of
competent jurisdiction against Sellers, and no proceeding shall have been
instituted and be pending in which any creditor of any Seller or any other
Person seeks to restrain such transactions or otherwise to attach any material
part of the Property, provided that any such injunction, order, judgment or
proceeding contemplated by this Section 15.1(a) shall not be deemed to include
any injunction, order, judgment or proceeding brought by, through, under or
against, or as a result of any acts or omissions of Buyer or any person or
entity affiliated with Buyer.

(b) All of the representations and warranties of Seller contained in Sections
10.1(a)-(c), (l) and (n)-(p) of this Agreement shall be true and correct in all
material respects as of the Effective Date and as of the scheduled Closing Date.

(c) No Seller shall have committed a Property Default that remains uncured, and
Sellers shall in all material respects have performed or satisfied their
covenants and obligations hereunder.

(d) On the Closing Date, no Seller shall have filed a petition for relief under
the Federal Bankruptcy Code or any other present or future federal or state
insolvency, bankruptcy or similar law (all of the foregoing hereinafter
collectively called “Applicable Bankruptcy Law”), nor shall an involuntary
petition for relief have been filed against such Person under any Applicable
Bankruptcy Law and not been dismissed.

(e) Buyer shall have received the Ground Lessor Consents, and if required the
Ground Lessor’s lender’s consent, the Ground Lease Estoppels, the Tenant Lease
Estoppels, and the Manager Estoppels (or the equivalent estoppels from the
applicable Sellers).

(f) XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

(g) Buyer and the Title Company shall have received evidence reasonably
satisfactory to Buyer and the Title Company that each of the Cowboys Ground
Lessor (with regard to the Cowboys Golf Club) and Cinco Developer (with regard
to Cinco Ranch Golf Club) has waived its right of first refusal with respect to
the transactions contemplated herein as more particularly described in
Section 13.11.

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

55



--------------------------------------------------------------------------------

(h) The Escrow Agent is unconditionally prepared and committed to issue to Buyer
the Title Policy for each Property upon Closing in accordance with a proforma
owner title policy (or a marked title commitment) in form and substance approved
by Buyer and subject only to the Permitted Exceptions.

If the Buyer’s Conditions Precedent are not satisfied as of the Closing Date,
Buyer shall have the rights described in Section 17.1.

15.2 Sellers’ Conditions Precedent. Each Seller’s obligation to consummate the
transaction contemplated by this Agreement is subject to the satisfaction or
waiver in writing of the following conditions precedent (the “Sellers’
Conditions Precedent”):

(a) During the period of time after the Effective Date and through the Closing
Date, the transactions contemplated under this Agreement to be effected on the
Closing Date shall not have been restrained or prohibited by any injunction or
order or judgment rendered by any court or other governmental agency of
competent jurisdiction against Buyer, and no proceeding shall have been
instituted and be pending in which any creditor of Buyer or any other Person
brought by, through or under, or as a result of any acts or omissions of Buyer
seeks to restrain such transactions, and such restraint, prohibition or
proceeding is not dismissed or lifted within ten (10) days (and if such period
expires after the Closing Date, then the Closing Date shall be extended to the
end of such ten (10) day period); provided that any such injunction, order,
judgment or proceeding contemplated by this Section 15.2(a) shall not be deemed
to include any injunction, order, judgment or proceeding brought by, through or
under, or as a result of any acts or omissions of any Seller or any person or
entity affiliated with any Seller.

(b) Buyer shall have delivered the entire Purchase Price, as adjusted pursuant
to the terms hereof, into Escrow on the Closing Date.

(c) All of the representations and warranties of Buyer contained in this
Agreement shall be true and correct in all material respects as of the Effective
Date and as of the scheduled Closing Date.

(d) Buyers shall in all material respects have performed or satisfied their
covenants and obligations hereunder.

(e) On the Closing Date, Buyer shall not have filed a petition for relief under
Applicable Bankruptcy Law, nor shall an involuntary petition for relief have
been filed against Buyer under any Applicable Bankruptcy Law and not been
dismissed.

If the Sellers’ Conditions Precedent are not satisfied as of the Closing Date,
Seller shall have the rights described in Section 17.2.

ARTICLE 16 - DAMAGE AND DESTRUCTION; CONDEMNATION

16.1 Casualty. If, prior to the Closing, there is damage to or destruction of
any part of a Property, the applicable Seller shall, at such Seller’s election,
either (i) repair, restore or replace such damaged Property in a reasonably good
and workmanlike manner to the condition at least as good and useful as that in
which it existed prior to such damage or destruction, on or before

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

56



--------------------------------------------------------------------------------

the Closing Date, or (ii) provide or assign all insurance proceeds (plus an
amount equal to the deductible under any applicable insurance policies) with
respect to such damage or destruction to Buyer at the Closing, in which event
Buyer shall acquire the affected Property without an adjustment to the Purchase
Price. If, pursuant to the preceding sentence, the applicable Seller elects to
repair, restore or replace the Property, but Seller is unable to repair, restore
or replace such damage or destruction prior to the Closing Date, the Closing
shall occur on the Closing Date, and Seller shall, to the extent it is permitted
to do so under its insurance arrangements, deliver or assign to Buyer, through
Escrow at the Closing, the balance of any insurance proceeds received by Seller
(or to which Seller is entitled under its insurance policies) (plus an amount
equal to the deductible under any applicable insurance policies) on account of
such damage or destruction that have not been applied to the restoration of the
Property, on or before the Closing Date. Buyer shall continue to be obligated to
purchase the Property and all Associated Property notwithstanding the damage or
destruction without any adjustment to the Purchase Price.

16.2 Condemnation. If a portion of a Property is the subject of a governmental
taking, condemnation or other exercise of eminent domain, the Buyer shall be
obligated to acquire such Property notwithstanding the effects of such action
without adjustment to the Purchase Price, and the applicable Seller shall, to
the extent Seller is entitled thereto, assign all proceeds of the action to the
Buyer at the Closing.

ARTICLE 17 - DEFAULTS; CANCELLATION OF ESCROW

17.1 Default Remedies of Buyer.

(a) If a Seller Default exists on the Closing Date, Buyer’s sole rights with
respect to such failure shall be to (1) waive such condition in writing (in
which case this Agreement shall continue in full force and effect and Buyer
shall have no further rights or remedies in connection with the facts or
circumstances which caused such Seller Default), (2) pursue an action for
specific performance, but only if Buyer properly files with a court of competent
jurisdiction a complaint for specific performance within 30 days after the
scheduled Closing Date, or (3) terminate this Agreement and cancel the Escrow by
written notice to Sellers and the Escrow Agent. Upon termination of this
Agreement and cancellation of the Escrow pursuant to this Section 17.1(a), the
Deposit shall be immediately returned to Buyer without any further action by
either Seller or Buyer and without any additional documentation, including
notices, releases or waivers from any Person and, except for liability with
respect to the Buyer Surviving Obligations and the Seller Surviving Obligations,
the parties shall have no further rights or obligations under this Agreement.

(b) Buyer shall provide written notice to Sellers of any fact, circumstance or
condition that would give it the right to cancel the Escrow under this
Section 17.1. Sellers shall have ten (10) Business Days to cure any such default
(and if such cure period will not expire prior to the date established as the
Closing Date, the Closing Date shall automatically be extended to the Business
Day immediately following the day on which the cure period expires). If Sellers
are unable to cause such condition to be satisfied within such ten (10) Business
Day period, then Buyer shall have the rights set forth in Section 17.1(a).

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

57



--------------------------------------------------------------------------------

(c) If, as of the Closing Date, any of Buyer’s Conditions Precedent are not
satisfied, Buyer’s sole rights with respect to such failure of condition shall
be to (1) waive such condition in writing (in which case this Agreement shall
continue in full force and effect and Buyer shall have no further rights or
remedies in connection with the facts or circumstances which caused such
condition to be unsatisfied), or (2) cancel the Escrow by written notice to
Sellers and the Escrow Agent. Upon cancellation of Escrow pursuant to this
Section 17.1(c), the Deposit shall be promptly returned to Buyer without any
further action by either Seller or Buyer and without any additional
documentation, including notices, releases or waivers from any Person and,
except for liability with respect to the Buyer Surviving Obligations and the
Seller Surviving Obligations, the parties shall have no further rights or
obligations under this Agreement.

(d) If, as of the Closing Date, a Property Default exists with respect to one or
more Properties, including a Property Default that relates to a breach of the
Sellers’ representations and warranties in Section 10.1 with respect to any
Properties, Buyer shall have the right to (1) waive such condition in writing
(in which case this Agreement shall continue in full force and effect and Buyer
shall have no further rights or remedies in connection with the facts or
circumstances which caused such Property Default), (2) pursue an action for
specific performance, but only if Buyer properly files, with a court of
competent jurisdiction, a complaint for specific performance within thirty
(30) days after the scheduled Closing Date, or (3) terminate this Agreement and
cancel the Escrow by written notice to Sellers and the Escrow Agent. Upon
termination of this Agreement and cancellation of the Escrow pursuant to this
Section 17.1(d), the Deposit shall be promptly returned to Buyer without any
further action by either Seller or Buyer and without any additional
documentation, including notices, releases or waivers from any Person and,
except for liability with respect to the Buyer Surviving Obligations and the
Seller Surviving Obligations, the parties shall have no further rights or
obligations under this Agreement.

(e) If Buyer cancels the Escrow due to a Seller Default of the kind that permits
a cancellation of the Escrow pursuant to this Section 17.1, then all costs of
the Escrow shall be paid by Seller; if Buyer cancels the Escrow due to a Seller
Default both (i) described in Section 15.1(a) or (d), or described in
Section 15.1(c) if such Property Default would cause damages, costs or loss of
value of the Properties in an amount that exceeds the Seller Liability Cap,
either individually or in the aggregate, or is the result of Seller’s bad faith,
willful misconduct, intentional misrepresentation or fraud, and (ii) for which
specific performance is not a remedy, then Sellers shall reimburse Buyer for
Buyer’s actual out of pocket expenses incurred in connection with the
transactions contemplated by this Agreement, up to an amount not to exceed One
Million Dollars ($1,000,000.00). For purposes of clarification, a failure to
obtain an agreement or consent by a third party shall not result in Seller’s
obligation to reimburse Buyer unless such failure was the result of Seller’s
fraudulent actions.

17.2 Default Remedies of Sellers.

(a) If a Buyer Default exists on the Closing Date, Sellers’ sole rights and
remedies with respect to such failure shall be to either (1) waive such
condition in writing (in which case this Agreement shall continue in full force
and effect and Seller shall have no further rights or remedies in connection
with the facts or circumstances which caused such Buyer

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

58



--------------------------------------------------------------------------------

Default), or (2) provided the notice and cure procedures described in Section
17.2(b) have been followed, if applicable, to cancel the Escrow by written
notice to Buyer and Escrow Holder, in which case the Escrow Agent shall deliver
the Deposit to Seller and the parties shall have no further rights or
obligations under this Agreement (other than the Buyer Surviving Obligations and
the Seller Surviving Obligations).

(b) If the failure of condition relates to a Buyer Default under Section 15.2(c)
or Section 15.2(d), Sellers shall give the Buyer’s notice thereof and Buyer
shall have until the earlier of ten (10) Business Days or the Closing Date to
cure any such default. If Buyer is unable to cause such condition to be
satisfied within such period and the Closing cannot occur due to an uncured
Buyer Default, then Seller shall have the right, as its sole and exclusive
remedy, to cancel the Escrow and receive the Deposit as liquidated damages.

(c) If Sellers cancel the Escrow under this Section 17.2, all costs of the
Escrow shall be paid by Buyer, and the Deposit shall be paid to Sellers.

17.3 Return of Documents. Upon any cancellation of the Escrow, Escrow Holder
shall return all instruments and documents deposited with Escrow Holder to the
parties who deposited the same.

ARTICLE 18 - LIQUIDATED DAMAGES

BUYER AND SELLERS ACKNOWLEDGE AND AGREE THAT, IN THE EVENT OF A BUYER DEFAULT
UNDER THIS AGREEMENT, THE SELLERS WILL SUFFER DAMAGES IN AN AMOUNT WHICH WILL BE
IMPRACTICAL OR EXTREMELY DIFFICULT TO ASCERTAIN. BUYER AND SELLERS, AFTER DUE
NEGOTIATION, ACKNOWLEDGE AND AGREE THAT THE DEPOSIT REPRESENTS A REASONABLE
ESTIMATE OF THE DAMAGES WHICH THE SELLERS WILL SUSTAIN IN THE EVENT OF SUCH A
BUYER DEFAULT. BUYER AND SELLERS AGREE THAT THE SOLE AND EXCLUSIVE REMEDY OF
SELLERS (EXCEPT FOR ANY REMEDY AVAILABLE IN RESPECT OF ANY FAILURE BY BUYER TO
PERFORM ANY OF BUYER SURVIVING OBLIGATIONS) IN THE EVENT OF A BUYER DEFAULT
SHALL BE THE RIGHT TO TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO BUYER AND
ESCROW HOLDER, CANCEL THE ESCROW, AND RECEIVE AND RETAIN THE DEPOSIT AS
LIQUIDATED DAMAGES. FOLLOWING TERMINATION OF THIS AGREEMENT, CANCELLATION OF THE
ESCROW, AND THE PAYMENT OF THE DEPOSIT TO THE SELLERS PURSUANT TO THIS ARTICLE
18, EXCEPT FOR ANY OF BUYER SURVIVING OBLIGATIONS, ALL OF THE RIGHTS AND
OBLIGATIONS OF BUYER AND SELLERS UNDER THIS AGREEMENT SHALL BE TERMINATED.

ARTICLE 19 - MISCELLANEOUS

19.1 Indemnity.

(a) Seller’s Indemnity. Subject to the occurrence of the Closing, each Seller
shall indemnify, protect, defend and hold harmless Buyer and its respective
owners, officers, directors, partners, employees and agents from and against
(i) subject to the limitations set forth in Sections 10.4 and 13.12, Claims
relating to such Seller’s breach of any of its representations,

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

59



--------------------------------------------------------------------------------

warranties or covenants hereunder, (ii) Claims brought by a third party against
Buyer or such other indemnified Persons relating to the ownership, use,
maintenance or operation of the applicable Property and accruing prior to the
Closing Date, including, without limitation, relating to the Ground Leases, the
Leases, the Management Agreements, the Master Management Agreement, the
Equipment Leases, the Membership Documents, Environmental Laws, the Permitted
Exceptions, Licenses and Permits (including Liquor Licenses), and Water Rights,
and employees and those litigation matters disclosed on Schedule 10.1(j), and/or
(iii) Claims under or arising from the Contracts and/or Ground Leases, except
for Claims under the Approved Contracts and/or Ground Leases and accruing from
and after the Closing; provided, however, the foregoing indemnification
obligation applies only to Claims accruing prior to Closing, but does not apply
to any Claims (a) with respect to any CLP Leased Properties where the applicable
Tenant is required to indemnify Landlord for such Claim pursuant to the
applicable Lease, or (b) to the extent such Claims result from any act or
omission of Buyer or any agent, employee, representative or contractor thereof.
As a material inducement and condition to Buyer entering into this Agreement,
CNL Lifestyle Properties, Inc., a Maryland corporation (“CLP”) shall guaranty to
Buyer, for a period not to exceed the Survival Period, and subject to the
limitations set forth in Sections 10.4 and 13.12, the Sellers’ performance of
Sellers’ indemnification obligations set forth in this Agreement. CLP and
Sellers hereby acknowledge that CLP is an Affiliate of Sellers and that CLP
shall benefit from the transactions contemplated herein.

(b) Buyer’s Indemnity. Subject to the occurrence of the Closing, Buyer shall
indemnify, protect, defend and hold harmless Sellers and its affiliates, owners,
officers, directors, partners, employees and agents from and against all Claims
(i) relating to Buyer’s breach of a representation, warranty or covenant
hereunder, (ii) brought by a third party against Sellers relating to the
ownership, use, operation, maintenance and improvement of any of the Properties
and accruing on or after the Closing Date, including, without limitation,
relating to the Ground Leases, the Leases, the Management Agreements, the Master
Management Agreement, the Equipment Leases, the Membership Documents,
Environmental Laws, the Permitted Exceptions, Licenses and Permits (including
Liquor Licenses), and Water Rights, and employees, (iii) under or arising from
the Approved Contracts relating to the Properties accruing from and after the
Closing Date (but excluding Claims under Approved Contracts that accrue prior to
the Closing Date or result from a breach, other than a breach resulting from the
failure to obtain any required Consent, of the Approved Contracts by Sellers
prior to the Closing), (iv) XXXXXXXXXX XXXXXXXXXX XXXXXXXXXX XXXXXXXXXX
XXXXXXXXXX XXXXXXXXXX XXXXXXXXXX XXXXXXXXXX XXXXXXXXXX XX, (v) brought by a
Tenant or Manager accruing from and after the Closing Date and arising from
Buyer’s termination of any Lease or Management Agreement following Closing
(except as provided in Section 6.2(q)), and/or (vi) WARN Act Liability arising
or asserted to arise in connection with the Acquisition and a termination of
employees by Buyer on or after the Closing Date.

19.2 Addresses for Notices. Except as otherwise expressly provided in this
Agreement, all notices, requests, demands and other communications hereunder
(“Notice”) shall be in writing and shall be deemed delivered by (i) hand
delivery upon receipt, (ii) registered mail or certified mail, return receipt
requested, postage prepaid, upon delivery to the address indicated

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

60



--------------------------------------------------------------------------------

in the Notice, and (iii) overnight courier (next business day delivery) on the
next business day at 12:00 noon, whichever shall occur first, as follows:

 

  To a Seller:   

c/o CNL Lifestyle Properties, Inc.

450 South Orange Avenue, Suite 1200

Orlando, Florida 32801

Attention: Chief Financial Officer and General Counsel

Telephone No.: (407) 650-1000

E-Mail: Holly.Greer@cnl.com

E-Mail: Joseph.Johnson@cnl.com

  With a copy to:   

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

215 North Eola Drive

Post Office Box 2809

Orlando, Florida 32802

Attention: William T. Dymond, Esquire

Telephone No.: (407) 843-4600

E-Mail: William.Dymond@lowndes-law.com

  If to Buyer:   

c/o Arcis Equity Partners, LLC

5221 N. O’Conner Blvd., Suite 700

Irving, Texas 75039

Attention: Blake S. Walker

Telephone No.: (972) 532-4390

Email: bwalker@arcisequity.com

  With a copy to:   

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

  With an additional copy to:   

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

61



--------------------------------------------------------------------------------

  and:   

Jeffrey W. Giese, Esq.

Hunton & Williams LLP

1445 Ross Avenue, Suite 3700

Dallas, Texas 75202

Telephone No.: (214) 468-3328

Email: jgiese@hunton.com

Any correctly addressed Notice that is refused, unclaimed or undelivered because
of an act or omission of the party to be notified shall be considered to be
effective as of the first day that the Notice was refused, unclaimed or
considered undeliverable by the postal authorities, messenger or overnight
delivery service. The parties hereto shall have the right from time to time, and
at any time, to change their respective addresses and each shall have the right
to specify as its address any other address within the United States of America,
by giving to the other party at least ten (10) days prior Notice thereof, in the
manner prescribed herein; provided, however, that to be effective, any such
change of address must be actually received (as evidenced by a return receipt).
Telephone numbers and email addresses, if listed, are listed for convenience
purposes only and not for the purposes of giving Notice pursuant to this
Agreement. Any Notice that is required or permitted to be given by either party
to the other under this Agreement may be given by such party or its legal
counsel, who are hereby authorized to do so on the party’s behalf.

19.3 Confidentiality. Each of the parties agrees to keep the terms and
provisions of this Agreement as strictly confidential (and with respect to
Buyer, in accordance with the existing non-disclosure agreement) and agree that
they shall not disclose such information or the terms and provisions hereof to
any Person (other than to their respective counsel, shareholders, directors,
lenders or prospective lenders, accountants, auditors, investors, financial and
other advisors, consultants or employees who have a need to know of such
information and have been instructed to maintain the confidentiality thereof)
except (i) as required by Legal Requirements, (ii) with respect to any such
information already in the public domain or (iii) as required by the rules and
regulations of the U.S. Securities Exchange Commission (the “SEC”). Sellers and
Buyer acknowledge and agree that the terms and provisions of this paragraph
shall be binding on the parties and shall survive the Closing or other
termination of this Agreement. No party shall make a public announcement or
disclosure regarding the transactions described in this Agreement without the
prior approval of the other parties, except as required by any Legal
Requirements or as required by the rules and regulations of the SEC. Sellers and
Buyer shall approve the timing, form and substance of any such public
announcement or disclosure, which approval shall not be unreasonably withheld,
conditioned or delayed, except if a party is required to make a public
announcement or disclosure under Legal Requirements or the rules and regulations
of the SEC, in which case no such approval by the other party shall be required
(but the other party shall be given a copy of such announcement or disclosure
and the opportunity to comment on it as soon as reasonably practicable before
such announcement or disclosure is required to be made) and Seller shall use
commercially reasonable efforts to avoid identifying Buyer or any of its
affiliates as the purchaser if such non-identification does not result in
non-compliance with any Legal Requirements or the rules and regulations of the
SEC. Notwithstanding the foregoing, Seller may make a public announcement which
contains only the information available in its security filings without the
consent of Buyer. In addition, if Seller or any of its affiliates is required
under applicable federal securities laws and regulations to file a copy of this
Agreement with the SEC, Buyer shall provide Seller with a redacted copy of this

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

62



--------------------------------------------------------------------------------

Agreement that excludes information and provisions which Buyer objects to being
disclosed, and Seller (or its affiliate that makes the filing) shall apply for
and seek confidential treatment from the SEC under applicable SEC regulations
for such excluded information and provisions contained in this Agreement,
including its schedules and exhibits (e.g. the allocated purchase price exhibit)
and information identifying any of Buyer’s affiliates, as reasonably requested
by Buyer and other mutually agreed upon information and provisions, in
connection with such filing. The failure to obtain SEC approval of any such
confidential treatment request shall not be the basis for any breach of this
Agreement or right of termination of this Agreement or any provision
hereof. Subject to Seller’s compliance with the foregoing requirements, Buyer
acknowledges that Seller or its affiliate is required by the rules and
regulations of the SEC to file a Form 8-K with the SEC to report the execution
of this Agreement and to file a copy of this Agreement as an exhibit to a
subsequent periodic report to be filed with the SEC.

19.4 Amendments in Writing. No amendment or modification of this Agreement shall
be valid unless the amendment or modification is in writing and signed by all
parties purported to be bound thereby.

19.5 Entire Agreement. Except for the Site Access Agreement, this Agreement
represents the entire agreement between the parties and incorporates all prior
agreements and understandings relating to the Properties, and no previous
agreement or understanding, verbal or written, of the parties or any of their
agents shall be binding or enforceable, unless specifically incorporated in this
Agreement.

19.6 No Presumption Regarding Drafter. Sellers and Buyer acknowledge and agree
that the terms and provisions of this Agreement have been negotiated and
discussed between Sellers and Buyer, and that this Agreement reflects their
mutual agreement regarding the subject matter of this Agreement. Because of the
nature of such negotiations and discussions, it would not be appropriate to deem
any party to be the drafter of this Agreement, and therefore no presumption for
or against the drafter shall be applicable in interpreting or enforcing this
Agreement.

19.7 Time of the Essence. Time is of the essence of this Agreement (including as
to the Closing Date). The parties understand that the time for performance of
each obligation under this Agreement has been the subject of negotiation by the
parties.

19.8 Invalidity of any Provision. If any agreement, condition, obligation,
covenant, warranty or other provision of this Agreement shall be determined to
be unenforceable, invalid, or void, such determination shall not affect, impair,
invalidate or render unenforceable any other agreement, condition, obligation,
covenant, warranty, or other provision of this Agreement.

19.9 Counterparts. This Agreement and any amendment may be executed in
counterparts, and upon all counterparts being so executed, each counterpart
shall be considered as an original and all counterparts shall be considered as
one agreement.

19.10 Brokers’ Commissions. Buyer represents and warrants to Sellers that Buyer
has not engaged or dealt with any broker, finder, or agent in connection with
this Agreement or the transactions contemplated hereby. Sellers shall be
responsible for any fee due to Jefferies LLC

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

63



--------------------------------------------------------------------------------

in connection with this transaction pursuant to a separate written agreement
between Seller and Jefferies LLC. Buyer shall indemnify, defend and hold
harmless Sellers from and against any and all Claims, arising out of or in
connection with any claim or demand by a person or entity for any broker’s,
finder’s, or other commission or fee in connection with this Agreement arising
out of any act or omission of Buyer, but excluding any Claims arising out of or
otherwise relating to Jefferies LLC. Sellers shall indemnify, defend and hold
harmless Buyer from and against any and all Claims in connection with any claim
or demand by a person or entity for any broker’s, finder’s, or other commission
or fee in connection with this Agreement arising out of any act or omission of
Sellers, including, without limitation, any Claims of Jefferies LLC.

19.11 Attorneys’ Fees. In the event of a dispute in connection with this
Agreement and a lawsuit, arbitration or other legal proceeding arises in
connection therewith, the prevailing party therein shall be entitled to
reasonable attorneys’ fees and all other expenses reasonably incurred in
connection with such dispute in addition to all other relief to which the party
is entitled. If the successful party recovers judgment in any legal action or
proceeding, the attorneys’ fees and all other expenses of litigation shall be
included in and made part of any such judgment.

19.12 Applicable Law. The laws of the State of Florida (not including the choice
of law provisions thereof) shall be applied in interpreting and enforcing this
Agreement.

19.13 Assignment by Buyer; Successors and Assigns. Buyer shall have the right to
assign Buyer’s right to acquire the Properties and other Property under this
Agreement to the wholly owned subsidiaries of Buyer listed on the attached
Schedule 19.13, provided that: (i) Buyer shall give written notice to Sellers of
such assignment at least ten (10) Business Days prior to the Closing (failing
which it will be assumed by the Parties that Buyer will partially assign this
Agreement to the assignees listed on Schedule 19.13 as applicable); (ii) Buyer
shall not be released from liability under this Agreement; (iii) the assignee is
approved in advance and in writing by each applicable Ground Lessor or Ground
Lessor’s Lender, if required; and (iv) if required by the Ground Lessor at with
respect to any ground lease that permits the Ground Lessor to review the
financial wherewithal of a potential assignee in connection with such Ground
Lessor’s Consent, and subject to the provisions of Section 13.5(b), Buyer shall
provide a guaranty of the applicable subsidiary’s obligations under such Ground
Lease in a form reasonably acceptable to Buyer. Except as provided in this
Section 19.13, Buyer shall not have the right to assign this Agreement without
the prior written consent of Sellers, each applicable Ground Lessor and each
applicable Ground Lessor’s Lender, and any such assignment or attempted
assignment without such consent shall be void. Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns.

19.14 No Third Party Beneficiaries. This Agreement is for the benefit of Sellers
and Buyer only, and is not for the benefit of any other person or entity.
Without limiting the generality of the preceding sentence, the parties hereto
agree that there are no third party beneficiaries of this Agreement.

19.15 Jury Trial Waiver. BUYER AND SELLERS EACH KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

64



--------------------------------------------------------------------------------

RESPECT OF ANY LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH
THE PROPERTY OR THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR EACH PARTY TO ENTER INTO THIS AGREEMENT.

19.16 Jurisdiction and Venue. The venue for any legal or equitable action
brought under this agreement shall be Orange County, Florida. The Parties agree
to submit to the jurisdiction of Florida in connection with any claims or
controversy arising out of this Agreement and that venue for such actions shall
be in Orange County, Florida. Sellers and Buyer hereby submit to jurisdiction
and consent to venue in such courts, and waive any defense based on forum non
conveniens, provided that any Party may seek injunctive relief or specific
performance with respect to any of the Properties in the courts of the State in
which such Properties are situated and may incorporate a claim against Seller of
such Property with respect to any claim for injunctive relief or specific
performance.

19.17 Tax Disclosures. Notwithstanding anything in this Agreement to the
contrary, in accordance with Section 1.6011-4(b)(3)(iii) of the Treasury
Regulations, Buyer and Sellers (and each employee, representative, or other
agent of Buyer and Sellers) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
or other tax analyses) that are provided to Buyer or Sellers relating to such
tax treatment and tax structure. However, any information relating to tax
treatment or tax structure shall remain subject to the confidentiality
provisions hereof (and the foregoing sentence shall not apply) to the extent,
but only to the extent, reasonably necessary to enable Buyer and Sellers to
comply with applicable securities laws. For purposes hereof, “tax structure”
means any fact that may be relevant to understanding the federal income tax
treatment of the transaction.

19.18 Independent Entity. Buyer recognizes and acknowledges that each Seller is
an independent entity, chartered under the laws of the State of Delaware, to
whom Buyer will solely look and who is solely responsible for the obligations
and liabilities of Seller recited herein, arising hereunder, or in any manner
related to the transactions contemplated hereby. Buyer further recognizes and
acknowledges that no other entity or entities, including (a) each Seller’s
officers, directors, and members, (b) any individual, or (c) any entity
affiliated with each Seller’s business which may form, organize, provide
services to, provide loans and funds to, negotiate for, provide personnel to,
make representations on behalf of, and from time-to-time take actions on behalf
of or for the benefit of such Seller’s business, by direct dealings with Seller
or those acting for it, is in any manner liable or responsible for the
obligations and liabilities of such Seller, whether recited herein, arising
hereunder, or in any manner related to the transactions contemplated hereby.

Sellers recognizes and acknowledges that Buyer is a limited liability company
formed under the laws of the State of Delaware, to whom Sellers will solely look
and who is solely responsible for the obligations and liabilities of Buyer
recited herein, arising hereunder or in any manner related to the transactions
contemplated hereby. Sellers further recognize and acknowledge that no other
entity or entities, including (x) Buyer’s officers, directors, and members,
(y) any individual, or (z) any entity affiliated with Buyer which may form
organize,

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

65



--------------------------------------------------------------------------------

provide services to, provide loans and funds to, negotiate for, provide
personnel to, make representations on behalf of, and from time-to-time take
actions on behalf of or for the benefit of Buyer, by dealings with Buyer or
those acting for it, is in any manner liable or responsible for the obligations
and liabilities of Buyer, whether recited herein, arising hereunder, or in any
manner related to the transactions contemplated hereby.

19.19 Liability of Interest-Holders in Sellers, Buyer and their Respective
Affiliates. Buyer agrees and acknowledges that none of the members, partners,
shareholders or other holders of beneficial interests of or in any Seller or any
of Sellers’ Affiliates shall be personally liable for any obligation or
responsibility of any Seller or any of its Affiliates hereunder by virtue of
being a member, partner, shareholder, or holder of any beneficial interest of or
in such Seller or any of such Seller’s Affiliates. Each Seller agrees and
acknowledges that none of the members, partners, shareholders or other holders
of beneficial interests of or in Buyer or any of Buyer’s Affiliates shall be
personally liable for any obligation or responsibility of Buyer or any of its
Affiliates hereunder by virtue of being a member, partner, shareholder, or
holder of any beneficial interest of or in Buyer or any of Buyer’s Affiliates.

19.20 XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

66



--------------------------------------------------------------------------------

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

19.21 Radon Disclosure for Property Located in Florida. Pursuant to
Section 404.056(5), Florida Statutes, radon is a naturally occurring radioactive
gas that, when it has accumulated in a building in sufficient quantities, may
present health risks to persons who are exposed to it over time. Levels of radon
that exceed federal and state guidelines have been found in buildings in
Florida. Additional information regarding radon and radon testing may be
obtained from the applicable county health department.

19.22 California Public Resources Code Section 25402.10. If and to the extent
permissible pursuant to all applicable Legal Requirements, Buyer waives any
right to terminate the Agreement that may arise out of California Public
Resources Code Section 25402.10.

[Signature pages follow]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

67



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the Date of Agreement.

 

SELLERS: CLP Southwest Golf, LLC, a Delaware limited liability company By:  

/s/ Tracey B. Bracco

  Name:   Tracey B. Bracco   Title:   Vice President CLP Mesa Del Sol Golf, LLC,
a Delaware limited liability company By:  

/s/ Tracey B. Bracco

  Name:   Tracey B. Bracco   Title:   Vice President CLP South Mountain Golf,
LLC, a Delaware limited liability company By:  

/s/ Tracey B. Bracco

  Name:   Tracey B. Bracco   Title:   Vice President CLP Leasehold Golf, LLC, a
Delaware limited liability company By:  

/s/ Tracey B. Bracco

  Name:   Tracey B. Bracco   Title:   Vice President CLP Meadowlark Golf, LLC, a
Delaware limited liability company By:  

/s/ Tracey B. Bracco

  Name:   Tracey B. Bracco   Title:   Vice President CLP Valencia Golf, LLC, a
Delaware limited liability By:  

/s/ Tracey B. Bracco

  Name:   Tracey B. Bracco   Title:   Vice President

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

68



--------------------------------------------------------------------------------

CLP Weston Hills Golf, LLC, a Delaware limited liability company By:  

/s/ Tracey B. Bracco

  Name:   Tracey B. Bracco   Title:   Vice President CLP North Golf, LLC, a
Delaware limited liability company By:  

/s/ Tracey B. Bracco

  Name:   Tracey B. Bracco   Title:   Vice President CLP Midwest Golf, LLC, a
Delaware limited liability company By:  

/s/ Tracey B. Bracco

  Name:   Tracey B. Bracco   Title:   Vice President CLP Mideast Golf, LLC, a
Delaware limited liability company By:  

/s/ Tracey B. Bracco

  Name:   Tracey B. Bracco   Title:   Vice President CLP Traditional Golf I,
LLC, a Delaware limited liability company By:  

/s/ Tracey B. Bracco

  Name:   Tracey B. Bracco   Title:   Vice President CLP Las Vegas Golf, LLC, a
Delaware limited liability company By:  

/s/ Tracey B. Bracco

  Name:   Tracey B. Bracco   Title:   Vice President

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

69



--------------------------------------------------------------------------------

CLP West Golf, LLC, a Delaware limited liability company By:  

/s/ Tracey B. Bracco

  Name:   Tracey B. Bracco   Title:   Vice President CLP Fox Meadow Golf, LLC, a
Delaware limited liability company By:  

/s/ Tracey B. Bracco

  Name:   Tracey B. Bracco   Title:   Vice President CLP Signature of Solon
Golf, LLC, a Delaware limited liability company By:  

/s/ Tracey B. Bracco

  Name:   Tracey B. Bracco   Title:   Vice President CLP Weymouth Golf, LLC, a
Delaware limited liability company By:  

/s/ Tracey B. Bracco

  Name:   Tracey B. Bracco   Title:   Vice President CLP Palmetto Golf, LLC, a
Delaware limited liability company By:  

/s/ Tracey B. Bracco

  Name:   Tracey B. Bracco   Title:   Vice President CLP Bear Creek Golf, LLC, a
Delaware limited liability company By:  

/s/ Tracey B. Bracco

  Name:   Tracey B. Bracco   Title:   Vice President

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

70



--------------------------------------------------------------------------------

CLP Canyon Springs Golf, LLC, a Delaware limited liability company By:  

/s/ Tracey B. Bracco

  Name:   Tracey B. Bracco   Title:   Vice President CLP Clear Creek Golf, LLC,
a Delaware limited liability company By:  

/s/ Tracey B. Bracco

  Name:   Tracey B. Bracco   Title:   Vice President Grapevine Golf Club, L.P.,
a Delaware limited partnership By:   Grapevine Golf, L.L.C., a Delaware limited
liability company, its General Partner By:  

/s/ Tracey B. Bracco

  Name:   Tracey B. Bracco   Title:   Vice President CLP Lake Park Golf, LLC, a
Delaware limited liability company By:  

/s/ Tracey B. Bracco

  Name:   Tracey B. Bracco   Title:   Vice President CLP Lakeridge Golf, LLC, a
Delaware limited liability company By:  

/s/ Tracey B. Bracco

  Name:   Tracey B. Bracco   Title:   Vice President CLP Mansfield Golf, LLC, a
Delaware limited liability company By:  

/s/ Tracey B. Bracco

  Name:   Tracey B. Bracco   Title:   Vice President

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

71



--------------------------------------------------------------------------------

CLP Plantation Golf, LLC, a Delaware limited liability company By:  

/s/ Tracey B. Bracco

  Name:   Tracey B. Bracco   Title:   Vice President CLP Cinco Ranch Golf, LLC,
a Delaware limited liability company By:  

/s/ Tracey B. Bracco

  Name:   Tracey B. Bracco   Title:   Vice President CLP Fossil Creek Golf, LLC,
a Delaware limited liability company By:  

/s/ Tracey B. Bracco

  Name:   Tracey B. Bracco   Title:   Vice President CLP Broad Bay Golf, LLC, a
Delaware limited liability company By:  

/s/ Tracey B. Bracco

  Name:   Tracey B. Bracco   Title:   Vice President CLP: CLP HEREBY JOINS IN
THIS AGREEMENT FOR THE LIMITED PURPOSE OF ACKNOWLEDGING THE OBLIGATIONS OF CLP
SET FORTH IN THE LAST SENTENCE OF SECTION 19.1(a). CNL Lifestyle Properties,
Inc., a Maryland corporation By:  

/s/ Tracey B. Bracco

  Name:   Tracey B. Bracco   Title:   Vice President

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

72



--------------------------------------------------------------------------------

BUYER: CF ARCIS X LLC, a Delaware limited liability company By:  

/s/ Marc K. Furstein

  Name:   Marc K. Furstein   Title:   Chief Operating Officer

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

 

73



--------------------------------------------------------------------------------

EXHIBIT A

CLP Fee Properties

 

Name of Golf Course

  

Address

  

Seller

Ancala Country Club    11700 East Via Linda, Scottsdale, AZ 85259    CLP
Southwest Golf, LLC Arrowhead Country Club    19888 N. 73rd Avenue, Glendale, AZ
85308    CLP Southwest Golf, LLC Continental Golf Course    7920 E. Osborn Rd.
Scottsdale, AZ 85251    CLP Southwest Golf, LLC Kokopelli Golf Course    1800 W.
Guadelupe Road, Gilbert, AZ 85233    CLP Southwest Golf, LLC London Bridge Golf
Course    2400 Clubhouse Drive, Lake Havasu City, AZ 86406    CLP Southwest
Golf, LLC Mesa del Sol Golf Club    12213 Calle Del Cid, Yuma, AZ 85367    CLP
Mesa Del Sol Golf, LLC Raven Phoenix Golf Club    3636 E. Baseline Rd., Phoenix,
AZ 85042    CLP South Mountain Golf, LLC Superstition Springs Golf Club    6542
East Baseline Rd, Mesa, AZ 85206    CLP Southwest Golf, LLC Tatum Ranch Golf
Club    29888 N. Tatum Ranch Drive, Cave Creek, AZ 85331    CLP Southwest Golf,
LLC The Legend at Arrowhead    21027 N 67th Ave., Glendale, AZ 85308    CLP
Southwest Golf, LLC Valencia Country Club    27330 N. Tourney Rd., Valencia, CA
91355    CLP Valencia Golf, LLC Arrowhead Golf Course    10850 W. Sundown Trail,
Littleton, CO 80125    CLP West Golf, LLC

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

1



--------------------------------------------------------------------------------

Weston Hills Country Club    2600 Country Club Way, Weston, FL 33332    CLP
Weston Hills Golf , LLC Eagle Brook Country Club    2288 Fargo Blvd. Geneva, IL
60134    CLP North Golf, LLC Ruffled Feathers Golf Course    1 Pete Dye Drive,
Lemont, IL 60439    CLP North Golf, LLC Tamarack Golf Club    24032 Royal
Worlington Dr., Naperville, IL 60564    CLP North Golf, LLC Deer Creek Golf Club
   7000 W. 133rd Street Overland Park, KS 66209    CLP Midwest Golf, LLC
TallGrass Country Club    2400 North Tallgrass, Wichita, KS 67226    CLP Midwest
Golf, LLC Hunt Valley Golf Club    14101 Phoenix Road, Phoenix, MD 21131    CLP
Mideast Golf, LLC Links at Challedon    6166 Challedon Circle, Mount Airy,
Maryland                 CLP Traditional Golf I, LLC Montgomery Country Club   
6550 Laytonsville Road, Laytonsville, MD                 CLP Traditional Golf I,
LLC Majestic Oaks Golf Club    701 Bunker Lake Blvd, Ham Lake, MN 55304    CLP
North Golf, LLC Painted Desert Golf Club    555 Painted Mirage Road, Las Vegas,
NV 89149    CLP West Golf, LLC Fox Meadow Country Club    4260 Fox Meadow Drive,
Medina, OH 44256    CLP Fox Meadow Golf, LLC Signature of Solon Golf Club   
39000 Signature Drive, Solon, OH 44139    CLP Signature of Solon Golf, LLC

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

2



--------------------------------------------------------------------------------

Weymouth Country Club    3946 Weymouth Rd, Medina, OH 44256    CLP Weymouth
Golf, LLC Meadowbrook Country Club    9300 E. 81st Street, Tulsa, OK 74133   
CLP Midwest Golf, LLC Palmetto Hall Plantation Golf Course    108 Fort Howell
Drive, Hilton Head, SC 29926    CLP Palmetto Golf, LLC Canyon Springs Golf Club
   24405 Wilderness Oak, San Antonio, TX 78260    CLP Canyon Springs Golf, LLC
LakeRidge Country Club    8802 Vicksburg, Lubbock, TX 79424    CLP Lakeridge
Golf, LLC Plantation Golf Club    4701 Plantation Lane, Frisco, TX 75035    CLP
Plantation Golf, LLC The Golf Club at Cinco Ranch    23030 Cinco Ranch Blvd,
Katy, TX 77450    CLP Cinco Ranch Golf, LLC The Golf Club at Fossil Creek   
3401 Clubgate Dr., Ft. Worth, TX 76137    CLP Fossil Creek Golf, LLC Kiskiack
Golf Club    8104 Club Drive & 8250 Croak Road, Williamsburg, VA 23188    CLP
Traditional Golf I, LLC The Crossings Golf Club    800 Virginia Center Pkwy,
Glen Allen, VA 23059    CLP Traditional Golf I, LLC The Tradition Golf Club at
Broad Bay    2120 Lords Landing, Virginia Beach, VA 23454    CLP Broad Bay Golf,
LLC

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

3



--------------------------------------------------------------------------------

EXHIBIT B

CLP Groundlease Properties

 

Name of Golf Course

  

Address

  

Seller

  

Ground Lessor and
Ground Leases

Cowboys Golf Club    1600 Fairway Drive, Grapevine, TX 76051    Grapevine Golf
Club, L.P.   

a. Sublease with City of Grapevine, Texas dated September 21, 1999, as derived
from the Lease between the Secretary of the Army and City of Grapevine, Texas
dated March 18, 1994

 

b. Lease between City of Grapevine, Texas to Seller dated September 21, 1999

Lake Park Golf Course    6 Lake Park Road, Lewisville, TX 75057    CLP Lake Park
Golf, LLC    Sub-Concession Agreement with City of Lewisville, Texas dated
August 28, 2000, as derived from the Concession Agreement between the Secretary
of the army and City of Lewisville, Texas dated April 27, 2000 David L. Baker
Golf Course    10410 Edinger Ave., Fountain Valley, CA 92708    CLP Leasehold
Golf, LLC    Concession Agreement with the Orange County Harbors, Beaches and
Parks District dated April 30, 1987 Stonecreek Golf Club    4435 E. Paradise
Village Parkway South, Phoenix, AZ 85032    CLP Southwest Golf, LLC    Lease
Agreement with EC-Milano Terrace, L.L.C. dated November 19, 1981    

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

1



--------------------------------------------------------------------------------

Las Vegas Municipal Golf Course    4300 W. Washington Avenue, Las Vegas, NV
89101    CLP Las Vegas Golf, LLC    Golf Course Management Agreement with City
of Las Vegas dated November 8, 1980 Clear Creek Golf Course    3902 Fellows
Road, Houston, TX 77047    CLP Clear Creek Golf, LLC    Concession Agreement
with Harris County, Texas dated February 18, 1986 Mansfield National Golf Club
   3750 National Parkway, Mansfield, TX 76063    CLP Mansfield Golf, LLC   
Lease Agreement with Mansfield Park Facilities Development Corporation dated
July 13, 1999 Bear Creek Golf Club    3500 Bear Creek Court, Dallas, TX 75261   
CLP Bear Creek Golf, LLC    Lease Agreement with Dallas/Fort Worth International
Airport Board dated October 23, 1986 Micke Grove Golf Links    11401 N. Micke
Grove Rd., Lodi, CA 95240    CLP Leasehold Golf, LLC    Sublease between
American Golf Corporation and Seller dated December 19, 2007, as derived from
Lease between County of San Joaquin and American Golf Corporation dated July 18,
1989 Meadowlark Golf Course    16782 Graham Street, Huntington Beach, CA 92649
   CLP Meadowlark Golf, LLC    Sublease between American Golf Corporation and
Seller dated April 17, 2008, as derived from Lease between City of Huntington
Beach and American Golf Corporation dated July 6, 1992

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

2



--------------------------------------------------------------------------------

Forest Park Golf Course    6141 Lagoon Drive, St. Louis, MO 63112    CLP
Leasehold Golf, LLC    Lease Agreement with The City of St. Louis, Missouri
dated August 31, 2000 Shandin Hills Golf Club    3380 Little Mountain Drive, San
Bernardino, CA    CLP Leasehold Golf, LLC    Lease Agreement with The San
Bernardino Economic Development Corporation dated January 1, 1985

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

3



--------------------------------------------------------------------------------

EXHIBIT B-1

Required Consents and Estoppel Certificate Parties

 

Property Name

  

Required Consents and Estoppel

Certificate Parties

Stonecreek Golf Club    Estoppel from EC-Milano Terrace, L.L.C. (no consent is
required) Micke Grove Golf Links   

a. Consent and Estoppel from County of San Joaquin (master lease)

 

b. Consent and Estoppel from American Golf Corporation (sublease)

Shandin Hills Golf Club    Consent and Estoppel from Redevelopment Agency of the
City of San Bernardino, California David L. Baker Golf Course    Consent and
Estoppel from County of Orange, State of California Meadowlark Golf Course   

a. Consent and Estoppel from The City of Huntington Beach, California (master
lease)

 

b. Consent and Estoppel from American Golf Corporation (sublease)

Forest Park Golf Course    Consent and Estoppel from The City of Saint Louis,
Missouri Las Vegas Golf Course    Consent and Estoppel from City of Las Vegas,
Nevada Bear Creek Golf Club    Consent and Estoppel from Dallas-Ft. Worth Int’l
Airport Board Mansfield National Golf Course    Consent and Estoppel from
Mansfield Park Facilities Development Corporation Clear Creek Golf Course   
Consent and Estoppel from Harris County, Texas Lake Park Golf Course   

a. Consent from Army Corp of Engineers (master concession agreement)

 

b. Consent and Estoppel from City of Lewisville, Texas (subconcession agreement)

Cowboys Golf Club   

a. Consent from Army Corp of Engineers (master lease)

 

b. Consent and Estoppel from City of Grapevine, Texas (sublease)

 

c. Consent and Estoppel from City of Grapevine, Texas (direct lease)

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

1



--------------------------------------------------------------------------------

EXHIBIT C

CLP Leased Properties and CLP Managed Properties

CLP Leased Properties

 

Name of Golf Course

  

Address

  

Seller

  

Tenant (italics if

subject to Master

Management

Agreement)

Ancala Country Club    11700 East Via Linda, Scottsdale, AZ 85259    CLP
Southwest Golf, LLC    Evergreen Alliance Golf Limited, L.P. Arrowhead Country
Club    19888 N. 73rd Avenue, Glendale, AZ 85308    CLP Southwest Golf, LLC   
Evergreen Alliance Golf Limited, L.P. Continental Golf Course    7920 E. Osborn
Rd. Scottsdale, AZ 85251    CLP Southwest Golf, LLC    Evergreen Alliance Golf
Limited, L.P. Kokopelli Golf Course    1800 W. Guadelupe Road, Gilbert, AZ 85233
   CLP Southwest Golf, LLC    Evergreen Alliance Golf Limited, L.P. London
Bridge Golf Course    2400 Clubhouse Drive, Lake Havasu City, AZ 86406    CLP
Southwest Golf, LLC    Evergreen Alliance Golf Limited, L.P. Mesa del Sol Golf
Club    12213 Calle Del Cid, Yuma, AZ 85367    CLP Mesa Del Sol Golf, LLC   
Evergreen Alliance Golf Limited, L.P. Stonecreek Golf Club    4435 E. Paradise
Village Parkway South, Phoenix, AZ 85032    CLP Southwest Golf, LLC    Evergreen
Alliance Golf Limited, L.P. Superstition Springs Golf Club    6542 East Baseline
Rd, Mesa, AZ 85206    CLP Southwest Golf, LLC    Evergreen Alliance Golf
Limited, L.P. The Legend at Arrowhead    21027 N 67th Ave., Glendale, AZ 85308
   CLP Southwest Golf, LLC    Evergreen Alliance Golf Limited, L.P. Valencia
Country Club    27330 N. Tourney Rd., Valencia, CA 91355    CLP Valencia Golf,
LLC    PCMV, LLC [Fore Golf Affiliate] Arrowhead Golf Course    10850 W. Sundown
Trail, Littleton, CO 80125    CLP West Golf, LLC    Evergreen Alliance Golf
Limited, L.P. Weston Hills Country Club    2600 Country Club Way, Weston, FL
33332    CLP Weston Hills Golf, LLC    CGP Weston Hills Manager, LLC Eagle Brook
Country Club    2288 Fargo Blvd. Geneva, IL 60134    CLP North Golf, LLC   
Evergreen Alliance Golf Limited, L.P. Ruffled Feathers Golf Course    1 Pete Dye
Drive, Lemont, IL 60439    CLP North Golf, LLC    Evergreen Alliance Golf
Limited, L.P. Tamarack Golf Club    24032 Royal Worlington Dr., Naperville, IL
60564    CLP North Golf, LLC    Evergreen Alliance Golf Limited, L.P.

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

1



--------------------------------------------------------------------------------

Deer Creek Golf Club    7000 W. 133rd Street Overland Park, KS 66209    CLP
Midwest Golf, LLC    Evergreen Alliance Golf Limited, L.P. TallGrass Country
Club    2400 North Tallgrass, Wichita, KS 67226    CLP Midwest Golf, LLC   
Evergreen Alliance Golf Limited, L.P. Hunt Valley Golf Club    14101 Phoenix
Road, Phoenix, MD 21131    CLP Mideast Golf, LLC    Evergreen Alliance Golf
Limited, L.P. Majestic Oaks Golf Club    701 Bunker Lake Blvd, Ham Lake, MN
55304    CLP North Golf, LLC    Evergreen Alliance Golf Limited, L.P. Forest
Park Golf Course    6141 Lagoon Drive, St. Louis, MO 63112    CLP Leasehold
Golf, LLC    Evergreen Alliance Golf Limited, L.P. Fox Meadow Country Club   
4260 Fox Meadow Drive, Medina, OH 44256    CLP Fox Meadow Golf, LLC    Evergreen
Alliance Golf Limited, L.P. Signature of Solon Golf Club    39000 Signature
Drive, Solon, OH 44139    CLP Signature of Solon Golf, LLC    Evergreen Alliance
Golf Limited, L.P. Weymouth Country Club    3946 Weymouth Rd, Medina, OH 44256
   CLP Weymouth Golf, LLC    Evergreen Alliance Golf Limited, L.P. Meadowbrook
Country Club    9300 E. 81st Street, Tulsa, OK 74133    CLP Midwest Golf, LLC   
Evergreen Alliance Golf Limited, L.P. Palmetto Hall Plantation Golf Course   
108 Fort Howell Drive, Hilton Head, SC 29926    CLP Palmetto Golf, LLC   
Heritage Golf PH, LLC Bear Creek Golf Club    3500 Bear Creek Court, Dallas, TX
75261    CLP Bear Creek Golf, LLC    Sublease with DFW Airport Golf, LLC Canyon
Springs Golf Club    24405 Wilderness Oak, San Antonio, TX 78260    CLP Canyon
Springs Golf, LLC    Evergreen Alliance Golf Limited, L.P. Clear Creek Golf
Course    3902 Fellows Road, Houston, TX 77047    CLP Clear Creek Golf, LLC   
Evergreen Alliance Golf Limited, L.P. Cowboys Golf Club    1600 Fairway Drive,
Grapevine, TX 76051    Grapevine Golf Club, L.P.    Evergreen Alliance Golf
Limited, L.P. Lake Park Golf Course    6 Lake Park Road, Lewisville, TX 75057   
CLP Lake Park Golf, LLC    Evergreen Alliance Golf Limited, L.P. LakeRidge
Country Club    8802 Vicksburg, Lubbock, TX 79424    CLP Lakeridge Golf, LLC   
Evergreen Alliance Golf Limited, L.P. Mansfield National Golf Club    3750
National Parkway, Mansfield, TX 76063    CLP Mansfield Golf, LLC    Evergreen
Alliance Golf Limited, L.P. Plantation Golf Club    4701 Plantation Lane,
Frisco, TX 75035    CLP Plantation Golf, LLC    Evergreen Alliance Golf Limited,
L.P. The Golf Club at Cinco Ranch    23030 Cinco Ranch Blvd, Katy, TX 77450   
CLP Cinco Ranch Golf, LLC    Evergreen Alliance Golf Limited, L.P. The Golf Club
at Fossil Creek    3401 Clubgate Dr., Ft. Worth, TX 76137    CLP Fossil Creek
Golf, LLC    Evergreen Alliance Golf Limited, L.P.

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

2



--------------------------------------------------------------------------------

CLP Managed Properties

 

Name of Golf Course

  

Address

  

Seller

  

Management

Company

Raven Phoenix Golf Club    3636 E. Baseline Rd., Phoenix, AZ 85042    CLP South
Mountain Golf, LLC    OB Sports Golf Management (PHX), LLC Tatum Ranch Golf Club
   29888 N. Tatum Ranch Drive, Cave Creek, AZ 85331    CLP Southwest Golf, LLC
   OB Sports Golf Management (Tatum), LLC David L. Baker Golf Course    10410
Edinger Ave., Fountain Valley, CA 92708    CLP Leasehold Golf, LLC    Fore Golf
Management, LLC Meadowlark Golf Course    16782 Graham Street, Huntington Beach,
CA 92649    CLP Meadowlark Golf, LLC    Fore Golf Management, LLC Micke Grove
Golf Links    11401 N. Micke Grove Rd., Lodi, CA 95240    CLP Leasehold Golf,
LLC    Fore Golf Management, LLC Shandin Hills Golf Club    3380 Little Mountain
Drive, San Bernardino, CA    CLP Leasehold Golf, LLC    Fore Golf Management,
LLC Links at Challedon    6166 Challedon Circle, Mount Airy, Maryland
                CLP Traditional Golf I, LLC    Challedon Golf Management, LLC
(Casper) Montgomery Country Club    6550 Laytonsville Road, Laytonsville, MD
                CLP Traditional Golf I, LLC    Montgomery CC Golf Management,
LLC (Casper) Las Vegas Municipal Golf Course    4300 W. Washington Avenue, Las
Vegas, NV 89101    CLP Las Vegas Golf, LLC    OB Sports Golf Management (LV) LLC
Painted Desert Golf Club    555 Painted Mirage Road, Las Vegas, NV 89149    CLP
West Golf, LLC    OB Sports Golf Management (PD) LLC Kiskiack Golf Club    8104
Club Drive & 8250 Croak Road, Williamsburg, VA 23188    CLP Traditional Golf I,
LLC    Kiskiack Golf Management, LLC (Casper) The Crossings Golf Club    800
Virginia Center Pkwy, Glen Allen, VA 23059    CLP Traditional Golf I, LLC   
Crossings Golf Management, LLC (Casper) The Tradition Golf Club at Broad Bay   
2120 Lords Landing, Virginia Beach, VA 23454    CLP Broad Bay Golf, LLC    Broad
Bay Golf Management, LLC (Casper)

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.

3



--------------------------------------------------------------------------------

EXHIBIT D

XXXXXXXXXX

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Exhibit E-1 - Bringdown Certificate as to Sellers

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Exhibit E-2 – Bringdown Certificate as to Buyer

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Exhibit F - Form of Ground Lease Assignments

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Exhibit G - Form of Ground Lease Estoppels

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Exhibit H - Form of Tenant Lease Estoppels

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Exhibit I - Form of Bill of Sale

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Exhibit J - Form of Goods and Inventory Bill of Sale

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Exhibit K - Form of Quitclaim Bills of Sale

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Exhibit L - Form of Assignment of Contracts

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Exhibit M-1 - Form of Assignment of Membership Documents

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Exhibit M-2 - Form of Partial Assignment of Rights Against Trusts (Tatum Ranch)

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Exhibit N - Form of Assignment of Water Documents

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Exhibit O - Form of Assignment of Lease

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Exhibit P - Form of Assignment of Management Agreement

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Exhibit Q - Form of Non-Foreign Status Affidavit

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Exhibit R - Form of Post-Closing Services Agreement

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Exhibit S-1 - Form of Manager Estoppels

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Exhibit S-2 - Form of Manager Estoppel for the Master Management Agreement

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Schedule 2.1(a) - List of Contracts

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Schedule 2.1(e) - List of Private Clubs

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Schedule 3.7(a) - Equipment Leases; Leased Equipment

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Schedule 5.2(b) - XXXXXXXXXX

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Schedule 5.3(b) - XXXXXXXXXX

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Schedule 5.3(d) - XXXXXXXXXX

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Schedule 6.2(j) - Water Documents

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Schedule 6.4 - Customary Closing Cost Allocations

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Schedule 7.1 - Seller Curative Items

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Schedule 9.4(a) - Liquor Licenses in Name of Seller(s)

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Schedule 10.1(f) - Management Contracts

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Schedule 10.1(g) - Leases

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Schedule 10.1(i) - Zoning/Permitted Use Proceedings

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Schedule 10.1(j) – Litigation

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Schedule 10.1(m) - Condemnation Proceedings

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Schedule 10.1(q) - Restrictions on Names, Trademarks or Logos

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Schedule 10.1(r) - CLP Managed Properties Membership Documents

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Schedule 10.1(u) - Bookings for CLP Managed Properties

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Schedule 10.1(v)(A) – XXXXXXXXXX

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Schedule 10.1(v)(B) - XXXXXXXXXX

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Schedule 10.1(v)(D) - XXXXXXXXXX

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Schedule 10.1(v)(E) - XXXXXXXXXX

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Schedule 13.2(d) - XXXXXXXXXX

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.



--------------------------------------------------------------------------------

Schedule 19.13 - Buyer Assignees

[Omitted as not necessary to an understanding of the Agreement]

 

Confidential Treatment Requested by CNL Lifestyle Properties, Inc.